       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 1 of 87



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEJANDRO DOMINGO MALVAR EGERIQUE,

                           Plaintiff,

                          -v.-                              19 Civ. 3110 (KPF)

EZRA CHOWAIKI, DAVID BENRIMON FINE ART                    OPINION AND ORDER
LLC, LINDA BENRIMON, PIEDMONT CAPITAL
LLC, AVICHAI ROSEN, DAVID BENRIMON, and
JOHN DOES 1-10,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Alejandro Domingo Malvar Egerique is understandably upset.

He was deprived of two valuable artworks of which he was the rightful owner,

and the person responsible for that deprivation was ultimately convicted of

fraud charges in this District. Unsatisfied with the results of the criminal

prosecution and a related bankruptcy proceeding, Plaintiff has decided to take

matters into his own hands, bringing a civil lawsuit under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968,

against a wide swath of individuals (collectively, “Defendants”) he blames for

his losses. In relevant part, Plaintiff alleges that: (i) Ezra Chowaiki, the

convicted art dealer, used his art gallery to engage in a pattern of fraudulently

acquiring and selling artwork; (ii) David and Linda Benrimon, through their art

gallery David Benrimon Fine Art LLC (“DBFA”), engaged in a pattern of selling

artwork that they had no legal right to sell; (iii) the Benrimons, through DBFA,

engaged in the unlawful collection of debt; (iv) Avichai Rosen, through his
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 2 of 87



enterprise, Piedmont Capital LLC (“Piedmont”), also engaged in the unlawful

collection of debt; (v) Defendants conspired to facilitate each of the previously

mentioned RICO violations; and (vi) Defendants committed analogous state-law

claims of fraud, conversion, and replevin.

      Because of the sanctions and stigma attendant to them, civil RICO

claims are notoriously — and appropriately — difficult to plead. Chowaiki has

moved to dismiss the claims against him, and the remaining Defendants, David

and Linda Benrimon, DBFA, Piedmont, and Rosen (collectively, the “Benrimon

Defendants”), have separately moved to dismiss the claims against them. The

Benrimon Defendants have also moved for sanctions pursuant to Rule 11 of

the Federal Rules of Civil Procedure. For various reasons outlined herein,

Plaintiff has not pleaded viable RICO claims in this case. Accordingly,

Chowaiki’s motion to dismiss is granted in part and denied in part; the

Benrimon Defendants’ motion to dismiss is granted in part and denied in part;

and the Benrimon Defendants’ motion for Rule 11 sanctions is granted in part

and denied in part.

                                     BACKGROUND

A.    Factual Background 1

         1.      The Parties

      Plaintiff is a citizen and resident of Spain, and the owner of two works of

art, le Gueridon by Pablo Picasso (the “Picasso”), and Composition avec Profil de


1     The facts in this Opinion are drawn primarily from Plaintiff’s First Amended Complaint
      (“Complaint” or “Compl.” (Dkt. #26)), which is the operative pleading in this case. The
      Court notes here that the Complaint contains an abundance of conclusory allegations.
      For purposes of these motions, the Court considers and accepts only the factual

                                             2
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 3 of 87



Femme by Fernand Leger (“the Leger”). (Compl. ¶¶ 3, 4). Plaintiff acquired

both works of art at a sale at Sotheby’s in London on February 6, 2007. (Id. at

¶ 4). The Picasso was purchased as Lot 0152, and the Leger was purchased as

Lot 0235. (Id.).

      Because Plaintiff alleges several RICO enterprises involving different

permutations of the defendants, a word about each Defendant is in order.

During the relevant time period, Ezra Chowaiki was the Chief Executive Officer

and one of the owners of Chowaiki & Co. Fine Art Ltd. (the “Gallery”), an art

gallery in New York City. (Compl. ¶ 5). On or about November 13, 2017, the

Gallery filed a voluntary petition under Chapter 7 of the Bankruptcy Code in

the United States Bankruptcy Court for the Southern District of New York. See

In re Chowaiki & Co. Fine Art Ltd., No. 17-13228 (MKV) (Bankr. S.D.N.Y.

Nov. 13, 2017) (the “Bankruptcy Case”). Six months later, on May 3, 2018,

Chowaiki pleaded guilty to a single count of wire fraud, in violation of 18 U.S.C.

§ 1343, in this District, relating to his theft of several pieces of artwork. See

United States v. Ezra Chowaiki, No. 18 Cr. 323 (JSR) (the “Criminal Case”). As

part of Chowaiki’s plea and sentencing, Chowaiki agreed to forfeit to the United



      allegations that are well-pleaded. See Lynch v. City of New York, 952 F.3d 67, 74-76 (2d
      Cir. 2020).
      For ease of reference, the Court refers to Chowaiki’s opening brief as “Chowaiki Br.”
      (Dkt. #31); the Benrimon Defendants’ opening brief as “Benrimon Br.” (Dkt. #33);
      Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #39); Chowaiki’s reply brief as “Chowaiki
      Reply” (Dkt. #45); and the Benrimon Defendants’ reply brief as “Benrimon Reply” (Dkt.
      #46). Further, the Court refers to the Benrimon Defendants’ motion for Rule 11
      sanctions as “Benrimon Sanctions Br.” (Dkt. #36); Plaintiff’s opposition to the Benrimon
      Defendants’ motion for sanctions as “Pl. Sanctions Opp.” (Dkt. #41); and the Benrimon
      Defendants’ reply brief in support of their motion for sanctions as “Benrimon Sanctions
      Reply” (Dkt. #47).

                                              3
        Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 4 of 87



States 26 works of art that were the proceeds of his crimes. (Id.). The Picasso

is one of the forfeited works. (Id.).

      DBFA is an art gallery in New York City. (Compl. ¶ 6). David Benrimon

is the Director and Chief Executive Officer of DBFA. (Id. at ¶ 7). Linda

Benrimon is the Executive Director of DBFA. (Id. at ¶ 8). She is also the

daughter of David Benrimon and the spouse of Avichai Rosen. (Id.). As

Director and Executive Director of DBFA, respectively, David and Linda

Benrimon buy and sell art for DBFA. (Id. at ¶ 19). Piedmont, of which Rosen

is a principal, is a boutique investment manager specializing in strategic

investments in alternative asset classes, including artwork. (Id. at ¶¶ 9-10). 2

As noted above, the Court refers to DBFA, David and Linda Benrimon, Avichai

Rosen, and Piedmont as the “Benrimon Defendants.”

         2.     Plaintiff Consigns the Picasso and the Leger to Chowaiki
                and the Gallery

      Immediately after purchasing the Picasso and the Leger from Sotheby’s

in February 2007, Plaintiff installed them in his home in Spain, where they

remained for eight years. (Compl. ¶ 34). On April 27, 2015, Plaintiff’s brother,

Benito Malvar, at Plaintiff’s instruction and authority, and on Plaintiff’s behalf,

consigned the Picasso and the Leger to the Gallery. (Id. at ¶ 35). Plaintiff sent

the two pieces of art to the Gallery that month (id. at ¶ 34), and they arrived in

early June 2015 (id. at ¶ 36). After the consignments expired, Plaintiff —


2     Plaintiff also names John Does 1-10 as additional defendants “who, through their own
      actions, or their actions through agents, conspired with and/or participated in the
      pattern of racketeering acts and activity, the collection of unlawful debt, and other
      fraudulent and unlawful acts and activity set out [in the Complaint].” (Compl. ¶ 11).

                                             4
        Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 5 of 87



through his brother and through Chowaiki’s agent — repeatedly demanded the

return of the artwork. (Id. at ¶ 37). Chowaiki promised by telephone and email

to return the artwork, but never did so. (Id. at ¶¶ 37, 105).

      Instead, Chowaiki converted the artwork for his own purposes. In

January or February of 2017, Chowaiki, through the Gallery, sold and shipped

the Leger from New York to Glowside Investment Trading, the listed address of

which was 115 George Street, 4th Floor, Edinburgh, Scotland, United

Kingdom. (Compl. ¶ 106). Chowaiki received money from that sale that was

never shared with Plaintiff. (Id.). More troublingly, Glowside Investment

Trading does not exist, and no such entity maintains an office at the address

given in Edinburgh or elsewhere. (Id. at ¶ 107). Further, as described below,

Plaintiff alleges that Chowaiki also sold the Picasso without Plaintiff’s

knowledge or authorization.

          3.        The Alleged Schemes

      Plaintiff’s Complaint outlines several frauds or schemes that, he alleges,

constitute predicate acts sufficient to support his RICO claims. To set the

stage for its legal analysis, the Court describes those schemes in the remainder

of this section.

               a.     The Latamie Acts

      The first scheme concerns the sale of Andy Warhol artwork in which

DBFA is alleged to have been involved. On February 2, 2012, DBFA — or

Benrimon Contemporary LLC, a related art gallery — sold a painting and a set

of ten Mao Zedong prints, all by Warhol, to Marc Latamie and DM Fountain,


                                          5
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 6 of 87



Inc. (“DM”), Latamie’s corporate entity, for $1,750,000. (Compl. ¶ 24). The

Warhol painting was delivered to Latamie and DM. (Id.). However, neither

DBFA nor Benrimon Contemporary LLC delivered the complete set of ten Mao

Zedong prints to Latamie or DM. (Id.).

      Cribbing from a state-court complaint filed by Latamie and DM against

Benrimon Contemporary LLC, DBFA, David Benrimon, and son Leon

Benrimon, Plaintiff alleges that, in connection with the Warhol transaction,

Latamie and DM negotiated with, inter alia, several members of the Benrimon

family. (Compl. ¶ 25). David and Linda Benrimon, in particular, repeatedly

promised Latamie and DM that they (the Benrimons) would deliver the Warhol

prints to the purchasers, despite the fact that Benrimon Contemporary LLC

never had ownership, custody, or control over these prints. (Id. at ¶ 26).

Plaintiff also alleges that David and Linda Benrimon, through DBFA, sold and

delivered to others the very same Warhol prints that they supposedly sold, but

failed to deliver, to Latamie and DM. (Id. at ¶ 27).

             b.    The Pledge Agreement Acts

      The second scheme alleged by Plaintiff involved David and Linda

Benrimon, through DBFA, acquiring works from Chowaiki and the Gallery —

works they knew Chowaiki and the Gallery did not own — at deeply discounted

prices. In support of this claim, Plaintiff alleges the following facts:

      On September 19, 2017, David and Linda Benrimon, on behalf of DBFA,

agreed to acquire three works of art in a bulk transaction from the Gallery.

(Compl. ¶ 45). These were the Picasso; Takashi Murakami’s Jellyfish Eyes


                                          6
        Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 7 of 87



(Black I) (the “Murakami”), which belonged to Thomas Morgan; and Pablo

Picasso’s Le Clown (“Le Clown”), which belonged to Andrew and Kristen

Neumann. (Id.). David and Linda Benrimon structured this transaction with

Chowaiki so that Piedmont would “lend” Chowaiki and his Gallery money that,

by design, would not be repaid, using the works of art as “collateral” for the

“loan.” (Id. at ¶ 44).

      Plaintiff cites several emails between David Benrimon and Chowaiki

confirming the loan transactions. (Compl. ¶ 47). He also cites the loan

documents comprising the transaction, which include: (i) a “Note” for a loan of

$300,000.00 from Piedmont to the Gallery, to be repaid in 30 days, together

with $50,000.00 interest, for a total uncompounded annual interest rate of

202.18%; (ii) a “Pledge Agreement” in which Piedmont is given the Picasso, the

Murakami, and Le Clown as security for repayment of the loan; (iii) a “Shtar

Isko” 3 in which the $300,000.00 loan creates a 50%-50% partnership between

Piedmont and Chowaiki; and (iv) a “Release and Settlement Agreement” in

which the parties agreed that, in light of the Gallery’s failure to repay the

$300,000.00 loan plus $50,000.00 in interest when due on October 19, 2017,

all title and ownership of the three artworks passed to Piedmont. (Id. at ¶ 48).

Plaintiff alleges that while Piedmont was listed as the lender in the documents,

the transactions were negotiated by David and Linda Benrimon, on behalf of,


3     A Shtar Isko, also called a “Heter Iska,” is a document that is employed when one
      Jewish person lends money to another to avoid the Talmudic prohibition on lending
      money for interest. See Madison Park Investors LLC v. 488-486 Lefferts LLC, 2015 N.Y.
      Slip Op. 30178(U) (Trial Order), 2015 WL 471786, at *10 n.3 (N.Y. Sup. Ct. Feb. 5,
      2015).

                                            7
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 8 of 87



and from, DBFA, and that the $300,000.00 loan was listed on the books and

records of the Gallery as being from David Benrimon. (Id. at ¶ 50).

      Significantly, Plaintiff claims that, at the time of the loan agreement, the

Benrimon Defendants knew or should have known that: (i) Chowaiki had a

court-documented history of selling and pledging artwork, particularly

previously consigned artwork, that neither he nor his Gallery owned or had a

right to sell or pledge; (ii) Chowaiki was in desperate financial straits, had no

assets, and was likely insolvent; (iii) Chowaiki was selling or pledging artwork

that he did not own and had no right to sell or pledge; (iv) Chowaiki needed the

$300,000 to pay off another loan, and by depleting his inventory by

hypothecating or selling three works of art at steeply discounted prices, it

would be impossible to pay back the loan at 202.18% interest within 30 days,

or to remain in business; (v) Chowaiki would not and could not fulfill the terms

of the Shtar Isko to buy and sell works of art with the $300,000 loan because

the $300,000 loan was needed immediately to pay off another loan; (vi) there

was a real likelihood that Chowaiki would be arrested for his fraudulent

activity; (vii) Chowaiki was selling artwork in bulk at deeply discounted prices,

thus giving a clear warning that those works were stolen; and (viii) the price for

the three works of art was less than one-third of their true value. (Id. at ¶ 55).

Further, Plaintiff claims that while the Benrimon Defendants and Chowaiki

were structuring the loan for which the Picasso was posted as collateral, the

Benrimon Defendants had in their possession a document titled “Provenance”

that described the most recent ownership of the Picasso as “Sale Sotheby’s


                                         8
        Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 9 of 87



London, 6 February 2007, lot 152 Private Collection (acquired at the above

sale).” (Id. at ¶ 52).

      On October 4, 2017, David and Linda Benrimon, on behalf of DBFA,

picked up the Picasso from the Gallery. (Compl. ¶ 62). Thereafter, the

Benrimons transported the Picasso (or caused it to be transported) to Europe.

(Id. at ¶ 21). The Picasso has been transported several times — once from Italy

to Switzerland in the spring or summer of 2018, a second time from

Switzerland to London in the summer or fall of 2018, and a third time from

London to Switzerland a few weeks thereafter. (Id. at ¶ 64). Further, from

March 13 through May 25, 2018, the Picasso was exhibited at the Tega Gallery

in Milan. (Id. at ¶ 67). Plaintiff alleges that David and Linda Benrimon

continue to pay for the Picasso’s storage and concealment abroad. (Id. at ¶ 72).

             c.     The Court Filing Acts

      Critical to the success of these schemes of deprivation, Plaintiff alleges,

were schemes to create false paper trails. In this regard, Plaintiff alleges that,

in order to conceal the true nature of the acquisition of the three works of art

by the $300,000 loan, each of the Benrimon Defendants caused numerous

“fraudulent” electronic filings to be made in the Bankruptcy Case and Criminal

Case. (Compl. ¶ 73). In those filings, Piedmont asserts ownership of the

Murakami and Le Clown, two of the works taken as security for the $300,000

loan. (Id.). Further, Piedmont’s verified petition for the Murakami and Le

Clown in the Criminal Case omits the existence of the Shtar Isko, which shows

that Chowaiki and Piedmont were actually 50-50% equal partners and not


                                         9
        Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 10 of 87



unrelated bona fide purchasers for value. (Id. at ¶ 76). Plaintiff alleges that

these filings were “fraudulent” because they were intended to deceive other

owners of the artwork, the creditors of Chowaiki’s Gallery, the victims of

Chowaiki’s crimes, the Bankruptcy Case Trustee, the courts, and law

enforcement officials into believing that David and Linda Benrimon and DBFA

had nothing to do with these fraudulent transactions. (Id. at ¶ 74).

              d.     The Le Compotier Acts

       The fourth fraudulent scheme alleged in the Complaint concerns a

transaction between the Benrimons and Chowaiki in which Plaintiff was not

involved. In brief, David and Linda Benrimon acquired Le Compotier by Juan

Gris from Chowaiki and the Gallery at some point before the summer of 2017.

(Compl. ¶ 29). However, Le Compotier was owned by Eli Sakhai or his

company, The Art Collection Inc., and Chowaiki and his Gallery had no right to

sell it. (Id. at ¶ 30).

       Plaintiff alleges that the Benrimons acquired Le Compotier with full

knowledge of the fact that Chowaiki and his Gallery did not own it. (Compl.

¶ 29). As support, Plaintiff cites to a complaint filed by The Art Collection Inc.

against David Benrimon and DBFA, in which Sakhai alleges that he

“specifically told [defendant David Benrimon] that he [Sakhai] owned” Le

Compotier, and that he (Sakhai) had consigned the work to the Gallery, but

“had demanded that Chowaiki and Chowaiki & Co. return that painting to”

Sakhai’s corporation, and, further, that David Benrimon and DBFA should not

pay either Chowaiki or his Gallery for the painting because neither Chowaiki


                                        10
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 11 of 87



nor his Gallery owned the painting or had the right to sell it to the Benrimons.

(Id. at ¶ 31).

                 e.    The Fraud Allegations Specific to Chowaiki

       Plaintiff’s Complaint also contains certain allegations directed specifically

towards Chowaiki and his Gallery. (See Compl. ¶¶ 95-111). Specifically,

Plaintiff alleges that from its inception through at least July 20, 2009,

Chowaiki conducted the Gallery’s affairs through repeated acts of wire fraud in

which he obtained customers’ artworks by fraudulently telling them he would

sell them on consignment, when in fact he used those artworks as collateral for

loans. (Id. at ¶ 96). Plaintiff alleges that, during this time, Chowaiki used $13

million worth of artwork as collateral, without his clients’ knowledge or

consent. (Id. at ¶ 97).

       Plaintiff’s only specific example of this type of fraud is the conduct

defined earlier as the Pledge Agreement Acts. To substantiate the allegation

that Chowaiki engaged in similar conduct repeatedly, Plaintiff relies exclusively

on documents filed in the Criminal Case and Bankruptcy Case. Beginning

with the former, Plaintiff cites the criminal complaint filed against Chowaiki,

which alleges that Chowaiki, with others,

                 through the use of e-mail messages, telephone calls,
                 and electronic fund transfers, defrauded purchasers
                 and sellers of fine art by deceiving them into sending
                 funds or artwork to his gallery in New York, New York
                 under the false pretenses that CHOWAIKI would either
                 use the funds to purchase works of art, or that he could
                 sell the artworks that had been provided to him when,
                 in truth and fact, CHOWAIKI never made such
                 purchases and sales.


                                           11
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 12 of 87



(Compl. ¶ 99 (quoting Criminal Case, Dkt. #1)). Plaintiff also notes that

Chowaiki pleaded guilty to Count One of the Indictment, which charges:

            From at least in or about 2015 through at least in or
            about 2017, in the Southern District of New York and
            elsewhere, EZRA CHOWAIKI, the defendant, willfully
            and knowingly, having devised a scheme and artifice to
            defraud, and for obtaining money and property by
            means      of   false   and    fraudulent     pretenses,
            representations, and promises, transmitted and caused
            to be transmitted by means of wire, radio, and television
            communication in interstate and foreign commerce,
            writings, signs, signals, pictures, and sounds for the
            purpose of executing such scheme and artifice, to wit,
            CHOWAIKI, through the use of e-mail messages,
            telephone calls, and electronic fund transfers,
            defrauded purchasers and sellers of fine art by
            deceiving them into sending funds or artwork to his
            gallery in New York, New York under the false pretenses
            that CHOWAIKI would either use the funds to purchase
            works of art or that he would sell the artworks that had
            been provided to him.

(Id. at ¶ 100 (quoting Criminal Case, Dkt. #14)).

      Ultimately, as part of Chowaiki’s guilty plea and resulting conviction,

Chowaiki admitted to the forfeiture of at least 26 works of art that he had

stolen or otherwise fraudulently acquired (including the Picasso), worth over

$16.6 million, and agreed to make restitution to his victims. (Compl. ¶ 101

(citing Criminal Case, Dkt. #16)). In the Criminal Case, the court adjudged

Plaintiff’s right to the Picasso to be superior to that of the Bankruptcy Case

Trustee and the United States. (Id. at ¶ 102). Plaintiff alleges that no other

party, including Piedmont, filed a petition with respect to the Picasso. (Id.).

      Plaintiff also cites limited information from the Bankruptcy Case.

Plaintiff notes that, in the Bankruptcy Case, there were 69 claims filed against


                                        12
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 13 of 87



the Gallery, totaling $56,249,794.49. (Compl. ¶ 103). Plaintiff alleges that

almost all of those claims were made by claimants who had given Chowaiki

money or art, only to have him convert the money or art for his own use. (Id.).

B.    Procedural Background

      Plaintiff filed the Complaint on April 8, 2019. (Dkt. #1). On June 10,

2019, Defendants DBFA, David Benrimon, Linda Benrimon, Alex Benrimon,

Lauren Benrimon, Piedmont, and Avichai Rosen filed a letter requesting a pre-

motion conference for their proposed motion to dismiss under Rule 12(b)(6).

(Dkt. #14). The same day, Chowaiki also filed a letter requesting a pre-motion

conference for his proposed motion to dismiss. (Dkt. #17). Also on the same

day, Plaintiff filed a letter in response to the two letters. (Dkt. #18). On June

11, 2019, the Benrimon Defendants filed a letter requesting a pre-motion

conference before moving for sanctions pursuant to Fed. R. Civ. P. 11 against

Plaintiff and his counsel. (Dkt. #21). On June 14, 2019, Plaintiff filed a letter

opposing the substance of the Benrimon Defendants’ letter. (Dkt. #22).

      The Court held a pre-motion conference on July 29, 2019, at which time

the Court heard arguments from all parties on the Defendants’ proposed

motions and Plaintiff’s proposed amended complaint. (Dkt. #27 (“July 29,

2019 Tr.”)). On September 6, 2019, Plaintiff voluntarily dismissed Defendants

Alex Benrimon and Lauren Benrimon from the action. (Dkt. #25). Plaintiff

filed an amended complaint (the “Complaint”) the same day. (Dkt. #26).




                                        13
      Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 14 of 87



     The Complaint alleges the following causes of action:

     (i)     a RICO claim against David and Linda Benrimon for
             engaging in pattern of racketeering activity through
             DBFA;

     (ii)    a RICO conspiracy claim against David and Linda
             Benrimon, Rosen, Chowaiki, and Piedmont for
             facilitating the RICO violations in Count I;

     (iii)   a RICO claim against Rosen for the collection of
             unlawful debt through Piedmont;

     (iv)    a RICO conspiracy claim against David and Linda
             Benrimon, DBFA, Rosen, and Chowaiki for facilitating
             the RICO violations in Count III;

     (v)     a RICO claim against David and Linda Benrimon for
             collection of unlawful debt through DBFA;

     (vi)    a RICO conspiracy claim against David and Linda
             Benrimon, Rosen, Chowaiki and Piedmont for
             facilitating the RICO violations in Count V;

     (vii)   a RICO claim against Chowaiki for a pattern of
             racketeering activity;

     (viii) a RICO conspiracy claim against all of the Defendants
            for facilitating the RICO violations in Count VII;

     (ix)    a common-law fraud claim against Chowaiki and
             conspiracy to defraud claim against all the Benrimon
             Defendants;

     (x)     a conversion claim against all of the Defendants for
             Plaintiff’s loss of the Picasso and a conspiracy to convert
             claim against all of the Defendants for Plaintiff’s loss of
             the Leger; and

     (xi)    a replevin claim against all of the Defendants for
             Plaintiff’s Leger.

(Compl. ¶¶ 112-53).

     On October 18, 2019, Chowaiki filed his motion to dismiss. (Dkt. #29-

31). The Benrimon Defendants filed their motion to dismiss on October 21,

                                         14
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 15 of 87



2019. (Dkt. #32-34). The Benrimon Defendants filed their motion for

sanctions the same day. (Dkt. #35-38). On November 18, 2019, Plaintiff filed a

brief and declaration in opposition to both Chowaiki’s and the Benrimon

Defendants’ motions to dismiss. (Dkt. #39-40). Plaintiff also filed a brief and

declaration in opposition to the Benrimon Defendants’ motion for sanctions.

(Dkt. #41-42). Chowaiki filed his reply brief on December 6, 2019. (Dkt. #45).

That same day, the Benrimon Defendants filed their replies in support of both

their motion to dismiss and motion for sanctions. (Dkt. #46-48). On

December 13, 2019, Plaintiff requested oral argument on the motions. (Dkt.

#49). The Court has reviewed the motions and, for the reasons explained

below, does not believe that oral argument would be useful.

                                   DISCUSSION

A.    Plaintiff Has Failed to Allege a Civil RICO Claim Against Any of the
      Defendants

         1.     Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6)

      A complaint survives a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) if it “contain[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)).

A claim is plausible on its face “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

      The heightened pleading standard specified in Twombly “require[s]

enough facts to nudge [the plaintiff’s] claims across the line from conceivable to

                                         15
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 16 of 87



plausible.” In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (per

curiam) (citing Twombly, 550 U.S. at 570). While a court should accept

plaintiff’s allegations from the complaint as true, it need not follow that course

for any of plaintiff’s legal conclusions. See Iqbal, 556 U.S. at 678. Legal

conclusions that are stated to support “[t]hreadbare recitals of the elements of

a cause of action ... do not suffice.” Id. Therefore, a court is entitled to dismiss

a complaint under Rule 12(b)(6) if the plaintiff merely offers “labels and

conclusions or a formulaic recitation of the elements of a cause of action.” Am.

Fed’n of State, Cty. & Mun. Emp. Dist. Council 37 Health & Sec. Plan v. Bristol-

Myers Squibb Co., 948 F. Supp. 2d 338, 344 (S.D.N.Y. 2013) (citing Iqbal, 556

U.S. at 678).

      In resolving a Rule 12(b)(6) motion, “a district court may consider the

facts alleged in the complaint, documents attached to the complaint as

exhibits, and documents incorporated by reference in the complaint.” DiFolco

v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010) (collecting cases). A

court may also consider “matters as to which judicial notice may be taken,

such as pleadings in other lawsuits and other public records[.]” Rosado-Acha

v. Red Bull Gmbh, No. 15 Civ. 7620 (KPF), 2016 WL 3636672, at *6 (S.D.N.Y.

June 29, 2016) (quoting Agron v. Douglas W. Dunham, Esq. & Assocs., No. 02

Civ. 10071 (LAP), 2004 WL 691682, at *2 (S.D.N.Y. Mar. 31, 2004)) (internal

quotation marks omitted); see also Pani v. Empire Blue Cross Blue Shield, 152

F.3d 67, 75 (2d Cir. 1998) (“It is well established that a district court may rely

on matters of public record in deciding a motion to dismiss under Rule

                                        16
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 17 of 87



12(b)(6).”); see generally Goel v. Bunge, Ltd., 820 F.3d 554, 558-59 (2d Cir.

2016) (discussing documents that may properly be considered in resolving a

Rule 12(b)(6) motion).

      More specifically, “[i]n the Rule 12(b)(6) context, a court may take judicial

notice of prior pleadings, orders, judgments, and other related documents that

appear in the court records of prior litigation and that relate to the case sub

judice.” Jianjun Lou v. Trutex, Inc., 872 F. Supp. 2d 344, 350 n.6 (S.D.N.Y.

2012); see also Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000) (taking

judicial notice of pleading in another lawsuit). The Court may take judicial

notice of a document filed in another court to establish the fact of such

litigation and related filings, but not for the truth of the matters asserted in the

other litigation. Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d

150, 157 (2d Cir. 2006) (internal quotation marks and citation omitted); accord

In re Ridgemour Meyer Properties, LLC, 599 B.R. 215, 220 (S.D.N.Y. 2019),

aff’d, 791 F. App’x 279 (2d Cir. 2020) (summary order).

         2.     Pleading a Civil Action Under RICO

      Section 1962(c) makes it “unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly,

in the conduct of such enterprise’s affairs through a pattern of racketeering

activity.” 18 U.S.C. § 1962(c). Section 1962(d) applies the same prohibitions to

a defendant who conspires to violate subsection (c). Of particular significance

here, RICO affords a private right of action to individuals who are harmed by


                                        17
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 18 of 87



racketeering activity. See 18 U.S.C. § 1964. This private right of action allows

a plaintiff to bring a claim under RICO for sustaining injuries “in his business

or property by reason of a violation of section 1962.” 18 U.S.C. § 1964(c). A

plaintiff who proves injuries in his business or property may “recover threefold

the damages he sustains and the cost of the suit, including a reasonable

attorney’s fee[.]” Id. A plaintiff bringing a civil RICO claim under Section

1962(c) must allege that: (i) the defendant has violated the substantive RICO

statute; and (ii) the plaintiff was injured in his business or property “by reason

of a violation of section 1962.” Moss v. Morgan Stanley, Inc., 719 F.2d 5, 17 (2d

Cir. 1983) (citing 18 U.S.C. § 1962(c)); accord Spool v. World Child Int’l Adoption

Agency, 520 F.3d 178, 183 (2d Cir. 2008). To make out a substantive RICO

violation, in turn, a plaintiff must allege the (i) conduct (ii) of an enterprise

(iii) through a pattern (iv) of racketeering activity. Sedima, S.P.R.L. v. Imrex Co.,

Inc., 473 U.S. 479, 496 (1985).

      To establish a RICO conspiracy under 18 U.S.C. § 1962(d), a plaintiff

must allege “a conspiracy to commit a substantive RICO violation.” Spool, 520

F.3d at 183. “Because the core of a RICO civil conspiracy is an agreement to

commit predicate acts, a RICO civil conspiracy complaint, at the very least,

must allege specifically such an agreement.” Hecht v. Commerce Clearing

House, Inc., 897 F.2d 21, 25 (2d Cir. 1990). To make out a RICO conspiracy

charge, under § 1962(d), a plaintiff must allege that the conspirator intended to

further an endeavor that, if completed, would satisfy all of the elements of a

substantive criminal offense, but it suffices that the conspirator has adopted

                                          18
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 19 of 87



the goal of furthering or facilitating the criminal endeavor. First Capital Asset

Mgmt. Inc. v. Satinwood, Inc., 385 F.3d 159, 178 (2d Cir. 2004) (quoting Baisch

v. Gallina, 346 F.3d 366, 376-77 (2d Cir. 2003)). In the civil context, a plaintiff

must allege that the defendant “knew about and agreed to facilitate the

scheme.” Salinas v. United States, 522 U.S. 52, 66 (1997); accord City of New

York v. Bello, 579 F. App’x 15, 17 (2d Cir. 2014) (summary order).

            a.     The RICO Enterprise Requirement

      An “enterprise” within the meaning of the RICO statute includes any

“individual, partnership, corporation, association, or other legal entity, and any

union or group of individuals associated in fact although not a legal entity.” 18

U.S.C. § 1961(4). An enterprise is proven by “evidence of an ongoing

organization, formal or informal, and by evidence that the various associates

function as a continuing unit.” United States v. Turkette, 452 U.S. 576, 583

(1981).

      A RICO enterprise must be “an entity separate and apart from the

pattern of activity in which it engages.” Turkette, 452 U.S. at 583. As the

Second Circuit has “long recognized, the plain language and purpose of the

statute contemplate that a person violates the statute by conducting an

enterprise through a pattern of criminality. It thus follows that a corporate

person cannot violate the statute by corrupting itself.” Cruz v. FXDirectDealer,

LLC, 720 F.3d 115, 120 (2d Cir. 2013) (citing Bennett v. U.S. Tr. Co. of N.Y., 770

F.2d 308, 315 (2d Cir. 1985)). Rather, a plaintiff bringing a RICO claim must

allege the existence of two distinct entities — a person and an enterprise. See


                                        19
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 20 of 87



id. (quoting City of New York v. Smokes-Spirits.com, Inc., 541 F.3d 425, 438

n.15 (2d Cir. 2008)).

             b.     The Pattern Requirement

      A “pattern of racketeering activity” requires at least two acts of

“racketeering activity” occurring within 10 years of each other. See 18 U.S.C.

§ 1961(5); accord Spool, 520 F.3d at 183. The term “racketeering activity”

refers to the predicate acts necessary to sustain a RICO claim and includes

mail fraud and wire fraud. See 18 U.S.C. § 1961(1). In order to constitute a

“pattern” of racketeering activity, the predicate acts must be [i] related and

[ii] constitute a threat of continued racketeering activity.” H.J. Inc., et al. v.

Northwestern Bell Tel. Co., 492 U.S. 229, 238-44 (1989); accord United States v.

Alkins, 925 F.2d 541, 551 (2d Cir. 1991).

                  i.    Relatedness

      Predicate crimes must be related both to each other (“horizontal

relatedness”) and to the enterprise as a whole (“vertical relatedness”). See

Reich v. Lopez, 858 F.3d 55, 60 (2d Cir. 2017) (citing United States v. Cain, 671

F.3d 271, 284 (2d Cir. 2012)). “Vertical relatedness, which entails the simpler

analysis, requires only ‘that the defendant was enabled to commit the offense

solely because of his position in the enterprise or his involvement in or control

over the enterprise’s affairs, or because the offense related to the activities of

the enterprise.’” Reich, 858 F.3d at 61 (quoting United States v. Burden, 600

F.3d 204, 216 (2d Cir. 2010)).




                                          20
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 21 of 87



      “[P]redicate acts are horizontally related when they ‘have the same or

similar purposes, results, participants, victims, or methods of commission, or

otherwise are interrelated by distinguishing characteristics and are not isolated

events.’” Reich, 858 F.3d at 61 (emphasis in original) (quoting H.J., 492 U.S. at

240). “When dealing with ‘an enterprise whose business is racketeering

activity, such as an organized crime family,’ horizontal relatedness can be

established simply by linking each act to the enterprise.” Id. (quoting United

States v. Coppola, 671 F.3d 220, 243 (2d Cir. 2012) (internal punctuation and

citations omitted)). “When dealing with an enterprise that is primarily a

legitimate business, however, courts must determine whether there is a

relationship between the predicate crimes themselves; and that requires a look

at, inter alia, whether the crimes share ‘purposes, results, participants, victims,

or methods of commission.’” Id. (quoting H.J., 492 U.S. at 240). “[T]he overall

pattern requirement, of which relatedness is one component, is a bulwark

against the application of RICO to the perpetrators of isolated or sporadic

criminal acts.” United States v. Daidone, 471 F.3d 371, 376 (2d Cir. 2006).

                ii.   Continuity

      To satisfy continuity, the plaintiff must establish either “a series of

related predicate acts extending over a substantial period of time” (“closed-

ended continuity”) or “a threat of continuing criminal activity” (“open-ended

continuity”). Cofacredit, S.A. v. Windsor Plumbing Supply Co., 187 F.3d 229,

242 (2d Cir. 1999). “RICO targets conduct that ‘amounts to or poses a threat

of continued criminal activity.’” Reich, 858 F.3d at 60 (alterations omitted)


                                        21
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 22 of 87



(quoting H.J., 492 U.S. at 239). “Such continuity can be closed-ended or open-

ended.” Id. “Criminal activity that occurred over a long period of time in the

past has closed-ended continuity, regardless of whether it may extend into the

future.” Reich, 858 F.3d at 60. “As such, closed-ended continuity is ‘primarily

a temporal concept’” id. (quoting Spool, 520 F.3d at 184), “and it requires that

the predicate crimes extend ‘over a substantial period of time’” id. (quoting H.J.,

492 U.S. at 242). The Second Circuit “generally requires that the crimes

extend over at least two years.” Id. (citing Spool, 520 F.3d at 184 (“Although we

have not viewed two years as a bright-line requirement, it will be rare that

conduct persisting for a shorter period of time establishes closed-ended

continuity[.]”)).

       “On the other hand, criminal activity ‘that by its nature projects into the

future with a threat of repetition’ possesses open-ended continuity, and that

can be established in several ways.” Reich, 858 F.3d at 60 (quoting H.J., 492

U.S. at 241). When, for example, “the business of an enterprise is primarily

unlawful, the continuity of the enterprise itself projects criminal activity into

the future.” Id. (citing Spool, 520 F.3d at 185). “And similarly, criminal activity

is continuous when ‘the predicate acts were the regular way of operating that

business,’ even if the business itself is primarily lawful.” Id. (quoting

Cofacredit, 187 F.3d at 243).

              c.    The Racketeering Activity Requirement

       “Racketeering activity” is defined in 18 U.S.C. § 1961(1) to include a

variety of offenses including, as relevant here, mail fraud under 18 U.S.C.


                                        22
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 23 of 87



§ 1341; wire fraud under 18 U.S.C. § 1343; interstate transportation of stolen

property under 18 U.S.C. §§ 2314 and 2315; and money laundering under 18

U.S.C. §§ 1956 and 1957. See 18 U.S.C. § 1961(1).

                  i.   Mail and Wire Fraud

      The “essential elements of [mail and wire fraud] are [i] a scheme to

defraud, [ii] money or property as the object of the scheme, and [iii] use of the

mails or wires to further the scheme.” United States v. Weaver, 860 F.3d 90,

94 (2d Cir. 2017) (per curiam) (first alteration in original) (internal quotation

mark omitted) (quoting United States v. Binday, 804 F.3d 558, 569 (2d Cir.

2015)). “Because the mail fraud and the wire fraud statutes use the same

relevant language, [courts] analyze them the same way.” Id. (internal quotation

marks omitted) (quoting United States v. Greenberg, 835 F.3d 295, 305 (2d Cir.

2016)).

      “[T]he gravamen of the offense is the scheme to defraud.” Weaver, 860

F.3d at 94 (alteration in original) (internal quotation marks omitted) (quoting

Greenberg, 835 F.3d at 305). “In order to prove the existence of a scheme to

defraud, [a party must prove both] ‘that the misrepresentations were

material’ … and that the defendant acted with fraudulent intent.” Id. (quoting

United States ex rel. O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d 650,

657 (2d Cir. 2016)) (citing Greenberg, 835 F.3d at 305-06).

      Claims for mail and wire fraud are subject to the heightened pleading

standards of Rule 9(b), which requires that averments of fraud be stated with

particularity. See Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir.


                                         23
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 24 of 87



2013). “To satisfy this requirement, a complaint must ‘specify the time, place,

speaker, and content of the alleged misrepresentations,’ ‘explain how the

misrepresentations were fraudulent and plead those events which give rise to a

strong inference that the defendant[ ] had an intent to defraud, knowledge of

the falsity, or a reckless disregard for the truth.’” Id. (quoting Caputo v. Pfizer,

Inc., 267 F.3d 181, 191 (2d Cir. 2001) (alteration in original) (internal quotation

marks omitted)); accord Mills v. Polar Molecular Corp., 12 F.3d 1170, 1176 (2d

Cir. 1993) (holding that allegations of predicate wire fraud must “state the

contents of the communications, who was involved, where and when they took

place, and explain why they were fraudulent.”). This standard applies to all

allegations of fraudulent predicate acts supporting a RICO claim. First Capital,

385 F.3d at 178-79.

                 ii.   Transportation and Receipt of Stolen Property

      Section 2314 prohibits, among other things, the interstate or foreign

transportation of stolen goods valued at $5,000 or more. 18 U.S.C. § 2314.

The elements of such offense are: (i) the defendant transported property, as

defined by the statute, in interstate or foreign commerce; (ii) the property was

worth $5,000 or more; and (iii) the defendant knew the property was stolen,

converted, or taken by fraud. United States v. Wallach, 935 F.2d 445, 466 (2d

Cir. 1991). The definition of fraud in § 2314 is generally the same as under the

mail and wire fraud statutes. Id. Where allegations of interstate or foreign

transport of stolen property allege that the property has been taken by fraud,

the allegations must meet the heightened requirement of Rule 9(b). See Kades


                                         24
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 25 of 87



v. Organic Inc., No. 00 Civ. 3671 (LTS) (RLE), 2003 WL 470331, at *9 (S.D.N.Y.

Feb. 24, 2003) (noting that allegations of transportation of stolen property, mail

fraud, and wire fraud must be pleaded with particularity); Philan Ins. Ltd. v.

Hall, 748 F. Supp. 190, 195 (S.D.N.Y. 1990) (dismissing a RICO claim based on

transportation of stolen property, mail fraud, and wire fraud where plaintiffs

did not plead each of the elements of these acts with sufficient particularity “to

withstand a motion to dismiss under Rules 12(b)(6) and 9(b)”).

      Section 2315 prohibits the knowing receipt, sale, concealment,

possession, or disposition of stolen goods that have been transported interstate

or abroad after being stolen, unlawfully converted, or taken. 18 U.S.C. § 2315.

To prove a violation of § 2315, a plaintiff must establish that the goods received

had been stolen, that the goods had a value of at least $5,000, that the goods

were “moving as,” were “part of,” or “constituted” interstate or foreign

commerce, and that the defendant knew the goods had been stolen. See

United States v. Tashjian, 660 F.2d 829, 839 (1st Cir. 1981), cert. denied, 454

U.S. 1102 (1981); accord United States v. Kapelioujnyj, 547 F.3d 149, 153 (2d

Cir. 2008).

                iii.   Money Laundering

      To establish a violation of the money laundering statute, 18 U.S.C.

§ 1956, a plaintiff must first show “[i] that the defendant conducted a financial

transaction; [ii] that the transaction in fact involved the proceeds of specified

unlawful activity as defined in § 1956(c)(7); [and] [iii] that the defendant knew

that the property involved in the financial transaction represented the proceeds


                                        25
         Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 26 of 87



of some form of unlawful activity.” United States v. Maher, 108 F.3d 1513,

1527-28 (2d Cir. 1997). The plaintiff must then make one of two additional

showings: (a) that the defendant knew “the transaction was designed in whole

or in part ... to conceal or disguise the nature, the location, the source, the

ownership, or the control of the proceeds of specified unlawful activity,” 18

U.S.C. § 1956(a)(1)(B)(i); or (b) that the defendant conducted or attempted to

conduct the transaction “with the intent to promote the carrying on of specified

unlawful activity,” id. § 1956(a)(1)(A)(i). A plaintiff need not allege money

laundering with great particularity, but the plaintiff must plead all elements of

the offense. Tymoshenko v. Firtash, 57 F. Supp. 3d 311, 322-23 (S.D.N.Y.

2014).

              d.    The Domestic Injury Requirement

      In addition to establishing the preceding elements, a plaintiff seeking to

allege a civil RICO violation must also adequately plead a “domestic injury.”

See RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2111 (2016); cf.

City of Almaty, Kazakhstan v. Ablyazov, 226 F. Supp. 3d 272, 281 (S.D.N.Y.

2016) (“RJR Nabisco makes clear that domestic injury to business or property

is an independent requirement for bringing a private RICO action — separate

and apart from the requirement of a substantive RICO violation that is either

domestic or permissibly extraterritorial[.]” (internal quotation marks omitted)),

motion to certify appeal denied, No. 15 Civ. 5345 (AJN), 2017 WL 1424326

(S.D.N.Y. Apr. 20, 2017). After the Supreme Court’s decision in RJR Nabisco,

putative RICO violations are construed narrowly to adhere to the well-


                                        26
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 27 of 87



established presumption against extraterritoriality. RJR Nabisco, Inc., 136 S.

Ct. at 2108. This presumption holds that “federal laws will be construed to

only have domestic application.” Id. at 2100.

      While establishing the requirement of “domestic injury” in RJR Nabisco,

the Supreme Court left open the question of determining what constitutes a

domestic injury, a question taken up by the Second Circuit in Bascuñán v.

Elasca, 874 F.3d 806 (2d Cir. 2017). There, the Court stated explicitly that “a

foreign resident may … allege a civil RICO injury that is domestic.” Id. at 814.

The Court explained that, “[a]t a minimum, when a foreign plaintiff maintains

tangible property in the United States, the misappropriation of that property

constitutes a domestic injury.” Id. The Court explained, however, that

application of the domestic injury rule in any given context will, as a general

matter, “depend on the particular facts alleged in each case” and “if a plaintiff

alleges more than one injury, courts should separately analyze each injury to

determine whether any of the injuries alleged are domestic.” Id. at 818. The

Court later “conclude[d] that an injury to tangible property is generally a

domestic injury only if the property was physically located in the United States,

and that a defendant’s use of the U.S. financial system to conceal or effectuate

his tort does not, on its own, turn an otherwise foreign injury into a domestic

one.” Id. at 819. On the other hand, an “injury is domestic if the plaintiff’s

property was located in the United States when it was stolen or harmed, even if

the plaintiff himself resides abroad.” Id. at 820-21.




                                        27
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 28 of 87



B.    Analysis

      The Complaint in this case is both disjointed and replete with conclusory

allegations. The Court has carefully reviewed Plaintiff’s allegations to separate

the wheat from the chaff and, in the remainder of this section, analyzes only

those allegations that are well-pleaded.

         1.      The Court Dismisses Plaintiff’s Substantive RICO Claim
                 Against David and Linda Benrimon (Count I) and Plaintiff’s
                 RICO Conspiracy Claim Against David and Linda Benrimon,
                 Rosen, Piedmont, and Chowaiki (Count II)

      In his brief in opposition to the motions to dismiss, Plaintiff clarifies that

his RICO claims against David and Linda Benrimon are as follows: the

Benrimons managed and conducted the affairs of their gallery (and RICO

enterprise) DBFA through a pattern of racketeering activity that included

unlawfully or fraudulently selling artwork that they had no right to sell. (See

Pl. Opp. 15-16). Plaintiff states that the predicate racketeering acts include the

transportation and/or receipt of stolen property, money laundering, wire fraud,

mail fraud, fraud in a bankruptcy proceeding, and fraudulent filings in this

court. (See id. at 16).

      Plaintiff argues that this racketeering activity began no later than

February 2, 2012, when David and Linda Benrimon, or a company they

controlled or owned, purported to sell an Andy Warhol painting and ten Warhol

prints to Marc Latamie and DM for $1,750,000, and then, instead of delivering

the prints, unlawfully sold (or attempted to sell) them through DBFA to others

(i.e., the Latamie Acts). (See Pl. Opp. 16). He claims that the racketeering

activity continued when David and Linda Benrimon purchased Le Compotier by

                                        28
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 29 of 87



Juan Gris for DBFA with full knowledge that Chowaiki had no right to sell or

dispose of that work, and that its owner had requested its return (i.e., the Le

Compotier Acts). (Id.). And Plaintiff claims the racketeering activity continued

further when David and Linda Benrimon, in the conduct of DBFA’s business,

negotiated with Chowaiki and his Gallery to acquire additional works of art at a

sizable (and, Plaintiff claims, telltale) discount. (Id.). They did so by

structuring the $300,000 loan from Piedmont to Chowaiki secured by three

artworks (the Picasso, the Murakami, and Le Clown) (i.e., the Pledge Agreement

Acts). (Id. at 16-17). Thereafter, David and Linda Benrimon took delivery of

the Picasso at DBFA; deleted the Picasso’s Provenance, which showed Plaintiff

as the artwork’s owner; and shipped the stolen Picasso to Milan, where they

sold it for $441,000. (Id. at 17). Finally, Plaintiff alleges that David and Linda

Benrimon’s racketeering activity continued as they concealed their role in the

loan transaction by having Piedmont make numerous false filings in the

Bankruptcy and Criminal Cases (i.e., the Court Filing Fraud). (Id.).

             a.    Plaintiff Has Failed to Plead a “Pattern of Racketeering
                   Activity”

      Even accepting Plaintiff’s clarification, the Court concludes that the

predicate acts here are far too disparate and inadequately pleaded to constitute

a pattern of racketeering activity. To begin, the Latamie Acts are not

horizontally related to the other predicate acts. “[P]redicate acts are

horizontally related when they: have the same or similar purposes, results,

participants, victims, or methods of commission, or otherwise are interrelated

by distinguishing characteristics and are not isolated events.” Reich, 858 F.3d
                                         29
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 30 of 87



at 61 (citation omitted). Plaintiff gestures at relatedness by asserting that the

Latamie Acts had the “same purpose and function: to fraudulently sell and

profit from other people’s art-work and to conceal what was done.” (Pl.

Opp. 18). But Plaintiff fails to show, with the requisite specificity, just how the

Latamie Acts relate to the other alleged predicate acts.

      In point of fact, Plaintiff cannot make such a showing. The gravamen of

the Latamie Acts is that a subset of the Defendants here (DBFA, David and

Linda Benrimon) and “other members of the Benrimon family” (Leon

Benrimon), along with Leon Benrimon’s art gallery, Benrimon Contemporary

LLC, failed to deliver artworks that either DBFA or Benrimon Contemporary

LLC had sold to a bona fide purchaser. (See Compl. ¶¶ 24-27). 4 The alleged

fraudulent sale at the center of the Latamie Acts occurred at least five years

before the alleged predicate acts in the other three groups. The Latamie Acts

also had nothing to do with Plaintiff and were directed instead at other alleged




4     Plaintiff contends that “the common purpose of all these Racketeering Activities is not
      changed by the fact that Mr. Benrimon’s son (Ms. Benrimon’s brother, Mr. Rosen’s
      brother-in-law), was involved in yet another art gallery, allegedly acting as a front to
      help the Benrimons’ gallery profit from selling art which was sold to others.” (Pl.
      Opp. 19). But it does matter to the Court’s analysis that the Latamie Acts involved a
      different group of players from the ones at the heart of Plaintiff’s RICO claims in this
      Complaint because “no RICO violation can be shown unless there is proof of the
      specified relationship between the racketeering acts and the RICO enterprise.” United
      States v. Indelicato, 865 F.2d 1370, 1384 (2d Cir. 1989); see Sedima, S.P.R.L. v. Imrex
      Co., 473 U.S. 479 (1985). While the “enterprise” and “pattern of racketeering activity”
      are distinct elements of a RICO case, the existence of different players changes the
      mode of commission of the predicate activity.
      And though not part of its analysis, the Court observes that in the proceeding brought
      by Marc Latamie against Benrimon Contemporary LLC, upon which Plaintiff bases his
      allegations, the court found that the plaintiff there “ha[d] not uncovered any evidence to
      support his” theory that David Benrimon was the alter ego of Benrimon Contemporary
      LLC. (Dkt. #34, Nikas Decl., Ex. A).

                                             30
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 31 of 87



victims. And, most notably, the Latamie Acts had no connection to Chowaiki

or the Gallery, and no connection to Rosen or Piedmont. In sum, Plaintiff fails

to connect the Latamie Acts to the remainder of the alleged pattern of

racketeering activity.

      Further, to the extent Plaintiff alleges that the Latamie Acts constitute

wire fraud, in violation of 18 U.S.C. § 1343 (see Compl. ¶ 26), he fails to meet

the heightened pleading standards required by Rule 9(b). Plaintiff merely

states that “[u]pon information and belief, and as further to be determined in

discovery, during the [Latamie Acts] transaction, the purchasers of the Warhol,

at all times negotiated with, inter alia, David and Linda Benrimon, and other

members of the Benrimon family” (id. at ¶ 25); and that “David and Linda

Benrimon, directly or at their instruction, by wire, telephone, and in person,

continued to falsely, and fraudulently, and repeatedly promise Mr. Latamie and

DM, that they (the Benrimons) would deliver the Warhol prints to the

purchasers” (id. at ¶ 26). Plaintiff’s conclusory assertions fail to explain the

“the time, place, speaker, and content of the alleged misrepresentations”

Cohen, 711 F.3d at 359, and Plaintiff fails to explain the “information and

belief” upon which his allegations are founded, see Pilkington North Am., Inc. v.

Mitsui Sumitomo Ins. Co. of Am., 420 F. Supp. 3d 123, 142-43 (S.D.N.Y. 2019).

For these reasons as well, Plaintiff fails to plead the Latamie Acts as predicate

RICO acts.

      The Court next considers whether the Court Filing Acts constitute part of

David and Linda Benrimon’s alleged pattern of racketeering activity. At the

                                        31
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 32 of 87



outset, the parties dispute the antecedent issue of whether the Court Filing

Acts could qualify as predicate acts for RICO purposes. The Benrimon

Defendants cite Kim v. Kimm, 884 F.3d 98, 104 (2d Cir. 2018), in support of

their argument that these acts cannot serve as predicate acts. In Kim, the

plaintiff purported to allege various predicate acts of mail fraud, wire fraud,

and obstruction of justice, allegedly committed by the defendants, citing

declarations that were prepared, signed, and filed by defendants with full

knowledge that they contained fraudulent representations intended to

persuade the district court to find in their favor in a separate trademark and

breach of contract dispute. Id. at 103.

      The district court concluded that these litigation activities could not

provide the basis for predicate acts under § 1962(c). 884 F.3d at 103-04. The

Second Circuit agreed, reasoning as follows:

            Although we have not spoken directly on the issue,
            other courts have held that “[i]n the absence of
            corruption,” such litigation activity “cannot act as a
            predicate offense for a civil-RICO claim.” Snow
            Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 525
            (5th Cir. 2016); Raney v. Allstate Ins. Co., 370 F.3d
            1086, 1087-88 (11th Cir. 2004) (deciding that the
            “alleged conspiracy to extort money through the filing of
            malicious lawsuits” were not predicate acts of extortion
            or mail fraud under RICO); Deck v. Engineered
            Laminates, 349 F.3d 1253, 1258 (10th Cir. 2003)
            (deciding that meritless litigation is not a predicate act
            of extortion under RICO); Gabovitch v. Shear, 70 F.3d
            1252 (table), 1995 WL 697319, at *2, 1995 U.S. App.
            LEXIS 32856 (1st Cir. 1995) (per curiam) (concluding
            that “proffering false affidavits and testimony to [a] state
            court” does not constitute a predicate act of extortion or
            mail fraud); see also Curtis & Assocs., P.C. v. Law
            Offices of David M. Bushman, Esq., 758 F. Supp. 2d 153,

                                          32
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 33 of 87



             171-72 (E.D.N.Y. 2010) (collecting cases from district
             courts in the Second Circuit deciding “that the litigation
             activities alleged in [the complaint before the court]
             cannot properly form the basis for RICO predicate
             acts”). We agree with the reasoning of these opinions
             and conclude that allegations of frivolous, fraudulent,
             or baseless litigation activities — without more —
             cannot constitute a RICO predicate act.

Id. at 104 (alterations in original). The Benrimon Defendants argue that Kim

forecloses Plaintiff from relying on the Court Filing Acts as predicate acts for

their RICO claims.

      Plaintiff responds that Kim is inapposite because, in that case, the

Second Circuit explicitly distinguished a district court case relied on by the

plaintiff, Sykes v. Mel Harris and Associates, LLC, 757 F. Supp. 2d 413

(S.D.N.Y. 2010), where “the district court denied the defendants’ motion to

dismiss the plaintiffs’ section 1962(c) claims, observing that the plaintiff

pleaded a pattern of racketeering activity that included at least twenty allegedly

fraudulent statements and eighteen acts involving use of the mail or wires over

three years, in furtherance of the alleged fraud.” Id. at 105 (internal quotations

omitted). To a degree, Plaintiff is correct: The Kim Court did distinguish Sykes

by explaining that “even though the defendants [in Sykes] used litigation to

carry out their scheme, they also engaged in a variety of other out-of-court

actions to further this activity …. [while] in the case at bar, by contrast, the

entire alleged scheme involved the creation of fraudulent court documents.” Id.

But the Kim Court “decline[d] to reach the issue of whether all RICO actions

based on litigation activity are categorically meritless,” and limited its holding



                                        33
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 34 of 87



to “conclude only that where … a plaintiff alleges that a defendant engaged in a

single frivolous, fraudulent, or baseless lawsuit, such litigation activity alone

cannot constitute a viable RICO predicate act.” Id. Accordingly, Plaintiff

contends that because the Court Filing Acts are not the only RICO violation

alleged — and because “the pattern is the fraudulent selling, and profiting from

other people’s art-work, and concealing what was done” (Pl. Opp. 20) — the

Court may consider the Court Filing Acts as predicate acts of wire and mail

fraud (id. & n.3).

      The Court need not resolve whether the Court Filing Acts could qualify as

predicate RICO acts because, even if they could, they have not been properly

pleaded here. The specific acts Plaintiff alleges in the Complaint are that David

and Linda Benrimon caused numerous electronic filings to be made in the

Bankruptcy Case and Criminal Case in which Piedmont asserted ownership of

the Murakami and Le Clown. Plaintiff claims that those filings were fraudulent

because: (i) they did not disclose the role or name of the real

acquirers/purchasers, i.e., David and Linda Benrimon and DBFA (Compl.

¶ 73); and (ii) Piedmont’s petition in the Criminal Case did not disclose the

existence of the Shtar Isko (id. at ¶ 76). Plaintiff further asserts that

             [t]he filings were each fraudulent and each was
             designed to deceive plaintiff, other owners of works of
             art, the creditors of Mr. Chowaiki’s Gallery, the victims
             of Chowaiki’s crimes, the Trustee in the Bankruptcy
             [C]ase, the courts, and law enforcement officials into
             believing that David and Linda Benrimon and David
             Benrimon Fine Art LLC had nothing to do with these
             fraudulent transactions[.]



                                         34
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 35 of 87



(Id. at ¶ 74). In his brief in opposition to the motions to dismiss, Plaintiff adds

that the “fraudulent filings conceal the fact that the $300,000.00 loan was not

merely a loan, but was a device to conceal the fact that the Benrimon

[D]efendants (and not Piedmont alone) knowingly were acquiring, at a steep

discount, fraudulently obtained art belonging to other people and selling it for

their own benefit and concealing what they were doing.” (Pl. Opp. 20-21).

      Despite the sweeping language, Plaintiff provides little in the way of

support for his contention that these filings were indeed fraudulent. As it is

permitted to do, the Court has reviewed the allegedly fraudulent filings

incorporated by reference in the Complaint. The Bankruptcy Case filings

consist of (i) a proof of claim filed by Piedmont reciting Piedmont as the owner

of the Murakami and Le Clown pursuant to the Release and Settlement

Agreement between Piedmont and the Gallery (Bankruptcy Case, Claims 62, 63

(the “Piedmont Petition”)), and (ii) a stipulation between the Bankruptcy

Trustee and Piedmont, by which Piedmont agreed that “‘the Neumans [who

Plaintiff contends are the lawful owners of Le Clown] would have right, title and

interest in Le Clown … and Piedmont further agreed to withdraw the Piedmont

Petition” (id. at Dkt. #174 (the “Stipulation”)). 5

      With respect to the Criminal Case, Plaintiff cites to Piedmont’s petition in

the district court asserting its interest as claimant in the Murakami and Le

Clown. (Criminal Case, Dkt. #57). The remainder of Plaintiff’s citations to the



5     The Court notes that the Stipulation was filed by the Bankruptcy Trustee, not
      Piedmont. (See Bankruptcy Case, Dkt. #174).

                                            35
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 36 of 87



Criminal Case docket are to Piedmont’s opposition to the Government’s motion

to dismiss its petition (id. at Dkt. #98); the oral argument held on the motion

(id. at Dkt. #114 (transcript)); and Judge Rakoff’s decision in that case,

concluding, under New York property law and at the motion to dismiss stage,

that Piedmont had acquired a legal interest in Le Clown as a bona fide

purchaser for value (id. at Dkt. #119). A review of those documents reveals

that Piedmont relied on the transaction documents — the pledge agreement

documents and the later settlement agreement with the Gallery — to

substantiate its interest in the relevant artwork. The Court cannot infer

fraudulent intent on the part of Piedmont, let alone the remaining Benrimon

Defendants, from Piedmont asserting an ownership interest in the artwork

consistent with the loan transaction documents.

      And despite Plaintiff’s contention otherwise, the docket in the Criminal

Case reveals that Piedmont did disclose the existence of the Shtar Isko. When

Piedmont filed its petition for the Picasso in the Criminal Case, it included as

an exhibit the Note between Piedmont and Chowaiki. (See Criminal Case, Dkt.

#57). The Note explicitly states that the Gallery “shall pay, in accordance with

Heter Iska, all outstanding principal to” to Piedmont. (Id. at Ex. A).

Accordingly, Plaintiff’s claim that the Benrimons defrauded the court by having

Piedmont keep the existence of the Shtar Isko undisclosed, is belied by the

public record in the Criminal Case of which the Court takes judicial notice. 6



6     Those courts that have considered the issue have concluded uniformly that a Shtar Isko
      does not create a legally enforceable partnership. See Madison Park, 2015 WL 471786,

                                           36
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 37 of 87



      Further, Plaintiff cites nothing to suggest that David and Linda Benrimon

had any duty to disclose their involvement with the artwork. Given that

Piedmont was the entity with the right to the artwork, it is far from clear that

David and Linda Benrimon would be obligated to disclose their affiliations with

Piedmont. Since Plaintiff has failed to allege or show that David and Linda

Benrimon had a duty to disclose anything to the bankruptcy and criminal

courts, Plaintiff’s claim for fraud fails. See United States v. Autuori, 212 F.3d

105, 119 (2d Cir. 2000) (“[A]n omission can violate the fraud statute only in the

context of a duty to disclose[.]”); Odyssey Re (London) Ltd. v. Stirling Cooke

Brown Holdings Ltd., 85 F. Supp. 2d 282, 296 (S.D.N.Y. 2000) (“In case of fraud

resting on an alleged omission, plaintiff must allege facts giving rise to a duty

to disclose.”). Thus, Plaintiff has failed to plead the Court Filing Acts as

predicate acts.

      Having rejected two putative categories of racketeering acts, the Court is

left to consider whether the Le Compotier Acts and the Pledge Agreement Acts

constitute a pattern of racketeering activity. Put simply, these two sets of Acts

do not a pattern of racketeering activity make. 7 Plaintiff has at best pleaded



      at *10 n.3 (collecting cases); Edelkind v. Fairmont Funding, Ltd., 539 F. Supp. 2d 449,
      454 (D. Mass. Mar. 6, 2008) (collecting cases).
7     See Sedima, 473 U.S. at 496 n.14:
             [T]he definition of a “pattern of racketeering activity” differs from
             the other provisions in § 1961 in that it states that a pattern
             “requires at least two acts of racketeering activity,” § 1961(5)
             (emphasis added), not that it “means” two such acts. The
             implication is that while two acts are necessary, they may not be
             sufficient. Indeed, in common parlance two of anything do not
             generally form a “pattern.”

                                             37
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 38 of 87



that on two instances, David and Linda Benrimon acquired artwork from either

Chowaiki or the Gallery, knowing that neither Chowaiki nor the Gallery had the

lawful ability to transfer it.

      Plaintiff has demonstrated neither closed-ended nor open-ended

continuity sufficient to satisfy the pattern requirement for racketeering activity.

The Le Compotier Acts and the Pledge Agreement Acts are alleged to have

occurred between “the summer of 2017” and May 2018. (Compl. ¶¶ 29, 67-68).

But the Second Circuit has “never held a period of less than two years to

constitute a ‘substantial period of time.’” Spool, 520 F.3d at 184 (quoting

Cofacredit, 187 F.3d at 242); see Ramiro Aviles v. S & P Glob. Inc., 380 F. Supp.

3d 221, 269 (S.D.N.Y. 2019) (noting that “two years may be the minimum

duration necessary to find closed-ended continuity” (quotation omitted)).

Because the putative predicate acts spanned less than a year’s time, they do

not satisfy the requirements of closed-ended continuity.

      Plaintiff has likewise failed to demonstrate open-ended continuity,

because there is no allegation that David and Linda Benrimon’s “regular way of

operating” DBFA involved retaining artwork after being informed that the

individual from whom they purchased the artwork had no right to sell it;

obtaining artwork as collateral on fraudulent loans; or falsifying chain of

ownership records. See Reich, 858 F.3d at 60 (noting that “false phone calls

were not [defendant’s] regular way of operating its business” (quotation

omitted)). To the contrary, Plaintiff’s Complaint acknowledges that DBFA

“operates as an art gallery” (Compl. ¶ 6), and that David and Linda Benrimon

                                        38
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 39 of 87



“are in the business of buying and selling art, either for their own accounts or

the account of [DBFA]” (id. at ¶ 19).

      Nor do the predicate acts “imply a threat of continued activity.” Reich,

858 F.3d at 60. Predicate acts imply a continued threat only when the acts are

“inherently unlawful, such as murder or obstruction of justice, and were in

pursuit of inherently unlawful goals, such as narcotics trafficking or

embezzlement.” United States v. Aulicino, 44 F.3d 1102, 1111 (2d Cir. 1995).

By contrast, “frauds in the sale of property,” such as those alleged here, “are

not inherently unlawful.” Id. These incidents are much better characterized as

isolated and sporadic criminal acts, rather than a pattern of racketeering

activity. See United States v. Indelicato, 865 F.2d 1370, 1382 (2d Cir. 1989).

For all of these reasons, Plaintiff’s has not adequately pleaded that David and

Linda Benrimon engaged in a pattern of racketeering activity.

             b.    Plaintiff Has Failed to Plead That the Pledge Agreement
                   Acts Constitute Wire Fraud or Transportation of Stolen
                   Property

      To review, allegations sounding in fraud must be pleaded with

particularity. See Cohen, 711 F.3d at 359. As a separate reason to dismiss

Plaintiff’s RICO claim against the Benrimon Defendants, the Court concludes

that Plaintiff has failed to plead, with the requisite particularity, that the Pledge

Agreement Acts depict an instance of fraud.

      In stating a claim for fraud, a “plaintiff[] must allege facts that give rise to

a strong inference of fraudulent intent.” Acito v. IMCERA Grp., Inc., 47 F.3d 47,

52 (2d Cir. 1995); accord Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290 (2d Cir.


                                         39
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 40 of 87



2006). “The requisite ‘strong inference’ of fraud may be established either [i] by

alleging facts to show that defendants had both motive and opportunity to

commit fraud, or [ii] by alleging facts that constitute strong circumstantial

evidence of conscious misbehavior or recklessness.” Acito, 47 F.3d at 52

(quoting Shields v. CityTrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)).

      Plaintiff attempts to show that the Benrimon Defendants acted with

fraudulent intent because Piedmont loaned Chowaiki $300,000 for which

Chowaiki pledged artwork that the Benrimon Defendants knew to be stolen.

But Plaintiff has pleaded no facts supporting his oft-repeated contention that

the Benrimon Defendants knew that the artwork pledged as collateral was

stolen. He asks the Court to infer as much based on several alleged facts

about Chowaiki and the Gallery. (See Compl. ¶ 55). These allegations consist

of the following facts: (i) Chowaiki had a court-documented history of selling

and pledging stolen artwork that he had no right to sell or pledge; (ii) Chowaiki

was in desperate financial straits; (iii) Chowaiki was selling or pledging artwork

he did not own; (iv) Chowaiki needed the $300,000 from the loan with

Piedmont to pay off another loan; (v) Chowaiki would not and could not fulfill

the terms of the Shtar Isko; (vi) there was a real likelihood that Chowaiki would

be arrested for his fraudulent activity; (vii) Chowaiki was selling artwork at

deeply discounted prices; and (viii) the price of the three artworks was less

than one-third of their true value. (Id.). Plaintiff claims that, from these facts,

the Benrimon Defendants “knew or should have known” that Chowaiki was

pledging them stolen artwork. But for several reasons these allegations do not


                                        40
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 41 of 87



plausibly allege that the Benrimon Defendants knew that they were buying

stolen artwork, let alone give rise to a strong inference of fraudulent intent.

      First, if claim (i) should have indicated to the Benrimon Defendants that

Chowaiki was committing fraud, it should have indicated the same to Plaintiff,

who nevertheless chose to consign his artwork with Chowaiki. At the pre-

motion conference in this case, Plaintiff’s counsel sourced his allegation that

Chowaiki had a “court-documented history” of selling and pledging stolen

artwork to an unrelated civil litigation, Mosionzhnik v. Chowaiki, 41 Misc. 3d

822, 972 N.Y.S.2d 841 (Sup. Ct. N.Y. Cty. 2013). (See July 29, 2019 Tr. 7:10-

19). Of note, the decision in that case was issued on July 29, 2013, two years

before Plaintiff consigned his artwork with Chowaiki. Plaintiff would have the

Court infer that this state-court decision should have signaled to the Benrimon

Defendants that Chowaiki was a crook. But it is entirely unclear to the Court

why a decision in a case in which they were neither named nor involved would

have put the Benrimon Defendants on notice of Chowaiki’s activities. And to

the extent that public access to this decision would or should have alerted the

Benrimon Defendants to Chowaiki’s perfidy, the same argument can be

directed at Plaintiff. Relatedly, the Court rejects Plaintiff’s claim (vi) that the

Benrimon Defendants are liable under RICO for failing to predict that, some

time off in the future, Chowaiki would be arrested and charged with wire fraud.

      Second, Plaintiff does not elaborate on how the Benrimon Defendants

would know claim (ii), that Chowaiki was in desperate financial straits. And

Plaintiff’s claim (iii), that Chowaiki was selling or pledging artwork he did not

                                         41
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 42 of 87



own, is a circular allegation when proffered for the purpose of showing that the

Benrimon Defendants knew he was selling or pledging stolen artwork.

      Third, Plaintiff’s claims (iv) and (v) fail to give rise to an inference that the

Benrimon Defendants knew that the pledged artwork was stolen. Again,

Plaintiff fails to explain how the Benrimon Defendants obtained or should have

obtained knowledge of Chowaiki’s financial predicament. Fourth, claim (viii)

does not help because the loan documents evidence that Chowaiki did not sell

the pledged artwork to Piedmont; he used it as collateral for the loan. And

Plaintiff has not adequately explained how or why the Benrimon Defendants

would or should have known that Chowaiki was going to default on the loan. 8

      Plaintiff’s strongest allegation is claim (vii), that Chowaiki was selling

artwork at deeply discounted prices, giving clear warning that those works

were stolen. But this still is insufficient to prove fraudulent intent. At the

best, this allegation tends to show that the Benrimon Defendants should have

been suspicious of Chowaiki. It certainly does not provide a “strong inference

of fraud.” Acito, 47 F.3d at 52 (internal quotation marks omitted).

      The pleading technique utilized by Plaintiff here is similar to that in

Shields, 25 F.3d at 1129 (2d Cir. 1994), where the Second Circuit rejected a


8     Plaintiff’s also contends that the Benrimon Defendants knew that Chowaiki stole the
      Picasso because the Provenance stated that it belonged to someone who bought the
      Picasso at Sotheby’s in London on February 6, 2007, at Lot 152. (See Compl. ¶¶ 51-53;
      Pl. Opp. 2). While it is true that Plaintiff, rather than Chowaiki, was the purchaser of
      the Picasso at the Sotheby’s sale, there is nothing in the Provenance that would put
      someone on notice of such fact. The Provenance makes no mention of Plaintiff by
      name; it merely states that ten years before Chowaiki’s transaction with Piedmont,
      someone bought the work at Sotheby’s. Plaintiff’s further accusation that the Benrimon
      Defendants “deleted [the Picasso’s] provenance which showed that [Plaintiff] was the
      artwork’s owner” (Pl. Opp. 17), is entirely unfounded.

                                            42
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 43 of 87



plaintiff’s attempt to “couple a factual statement with a conclusory allegation of

fraudulent intent.” This type of pleading does not suffice to meet the

heightened pleading requirements of Rule 9(b), and Plaintiff therefore has not

adequately pleaded the Pledge Agreement Acts as qualifying acts of wire fraud

or of transportation or receipt of fraudulently obtained property. 9 The reality of

the situation is that Chowaiki and the Benrimon Defendants were both

participants in an elite, but opaque, fine art market. That Chowaiki and the

Benrimon Defendants engaged in a transaction in which Chowaiki posted

collateral that was stolen does not, in and of itself, give rise to the inference

that the Benrimon Defendants were in on the fraud. On Plaintiff’s reasoning,

any person who purchased artwork from Chowaiki or otherwise came to obtain

artwork he had stolen would be subject to RICO liability.

             c.      Plaintiff Has Failed to Plead a Nexus

      A RICO violation requires a specific relationship between the enterprise

and the pattern of racketeering. D. Penguin Bros. Ltd. v. City Nat. Bank, 587 F.

App’x 663, 667 (2d Cir. 2014) (summary order). Under § 1962(c), the




9     Plaintiff’s allegations of money laundering are entirely conclusory. (See Compl. ¶ 16
      (“The common and unifying purpose [of each RICO enterprise] was to … launder the
      proceeds, if possible.”); id. at ¶ 28 (summarily stating that “payment” for Warhol prints
      or painting “constitutes a violation of 18 U.S.C. § 1956 (money laundering)”); id. at ¶ 61
      (stating that Chowaiki’s deposit of the $300,000 loan payment constitutes an act of wire
      fraud); id. at ¶ 78 (“Upon information and belief and as will be disclosed in discovery,
      [the Benrimon Defendants] by participating in the continued sending of money or things
      of value to pay for le Gueridon’s storage, and to continue fraudulently selling le
      Gueridon, without disclosing the true owner of le Gueridon, all in violation of wire fraud,
      money laundering, etc. statutes.”); id. at ¶ 98 (describing Chowaiki’s “illegal practice” of
      stealing artwork as money laundering violations); id. at ¶ 108 (describing Chowaiki’s
      disposition of the Leger as money laundering)). His brief in opposition to the motions to
      dismiss does not elaborate on these conclusory assertions. (See generally Pl. Opp.).

                                              43
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 44 of 87



enterprise’s affairs must be conducted “through” the pattern of racketeering.

Id. In other words, a plaintiff must also plausibly allege “that a nexus exist[s]

between the enterprise and the racketeering activity that is being conducted.”

Id. (alteration in original) (quoting First Capital, 385 F.3d at 174). Plaintiff has

failed to plead the required nexus for a RICO claim.

      Although the Complaint parrots the RICO statute by alleging that David

and Linda Benrimon “control, conduct or participate, directly or indirectly, in

the conduct of [DBFA]’s affairs through a pattern of Racketeering Activity”

(Compl. ¶ 20), it is devoid of any allegations supporting that characterization.

To establish the required “nexus,” Plaintiff must show that the Benrimons

“engaged in racketeering through [DBFA] or leveraged the [DBFA] corporate

structure to perpetrate the fraud.” D. Penguin Bros, 587 F. App’x at 667; see

also United States v. Thai, 29 F.3d 785, 815 (2d Cir. 1994) (finding that

predicate acts must be “related to the enterprise’s activities” or defendant must

have been “enabled to commit the offense solely by virtue of his position in the

enterprise”).

      There is no allegation that the Benrimons used or leveraged DBFA to

commit any of the alleged RICO predicates. The Complaint itself alleges that

the Latamie Acts were accomplished, at least in part, through a separate entity,

Benrimon Contemporary LLC (see Compl. ¶¶ 24-28), which was owned by

David Benrimon’s son, who is not a defendant in this case. And Plaintiff does

not explain how the Benrimons used or leveraged DBFA to commit the Le

Compotier Acts, other than by proffering conclusory assertions that (i) the

                                         44
         Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 45 of 87



Benrimons acquired the artwork “through their conduct of the affairs of

[DBFA],” and (ii) they “knew or should have known,” “based on their conduct of

the affairs of DBFA,” that Chowaiki had no authority to sell the painting. (Id.

at ¶¶ 29, 32). This form of generic and group pleading — which does not state

what David and Linda Benrimon each did, much less how such conduct

involved DBFA — cannot establish the required nexus. Finally, with respect to

the Pledge Agreement Acts and the Court Filing Acts, the Complaint itself

alleges that the relevant transactions and court filings were conducted through

Piedmont, not DBFA. (See id. at ¶¶ 34-80). Accordingly, when the Court

analyzes the Complaint to discern a nexus between the alleged pattern of

racketeering activity and the alleged enterprise, Plaintiff’s RICO claim falls

apart.

               d.    Plaintiff Has Failed to Plead That Defendants Conspired
                     to Participate in David and Linda Benrimon’s Pattern of
                     Racketeering Activity

         Building on the foregoing analysis, the Court concludes that Count II of

the Complaint must also be dismissed. In that count, Plaintiff alleges that the

Benrimon Defendants and Chowaiki conspired to facilitate David and Linda

Benrimon’s racketeering activity in Count I. But beyond the allegations

underlying the substantive RICO claim, Plaintiff has not pleaded any facts from

which the Court could infer a conspiracy to commit a RICO violation. See

Hecht, 897 F.2d at 25 (affirming dismissal of RICO conspiracy claim where

complaint “d[id] not allege facts implying any agreement involving each of the

defendants to commit at least two predicate acts”). And, as explained above,


                                         45
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 46 of 87



the allegations making out the substantive RICO claim are deficient. See

Johnson v. Nextel Commc’ns, Inc., 763 F. App’x 53, 56 (2d Cir. 2019) (summary

order) (dismissing plaintiffs’ RICO conspiracy claim for the same reasons that

their substantive RICO claim was deficient). Accordingly, the Court dismisses

Counts I and II of the Complaint.

         2.    The Court Dismisses Plaintiff’s RICO Claims Predicated on
               Unlawful Debt Collection (Counts III, IV, V, and VI)

      Plaintiff’s Complaint also contains several RICO claims based on

unlawful debt collection. In particular, Count III of the Complaint alleges that

Avichai Rosen conducted or participated in the conduct of the Piedmont

enterprise’s affairs through the collection of unlawful debt. (Compl. ¶¶ 119-

21). Count IV alleges that David and Linda Benrimon, DBFA, and Chowaiki

conspired with Rosen to conduct or participate in the affairs of Piedmont

through the collection of unlawful debt. (Id. at ¶¶ 122-25). Count V alleges

that David and Linda Benrimon conducted or participated in the conduct of the

DBFA enterprise’s affairs through the collection of unlawful debt. (Id. at

¶¶ 126-28). And Count VI alleges that David and Linda Benrimon, Chowaiki,

Rosen, and Piedmont conspired with each other in the collection of unlawful

debt through the affairs of DBFA. (Id. at ¶¶ 129-32).

      Section 1962(c) makes it unlawful for “any person employed by or

associated with any enterprise … to conduct or participate, directly or

indirectly, in the conduct of such enterprise’s affairs through … unlawful

collection of debt.” 18 U.S.C. § 1962(c). The statute defines “unlawful debt” to

mean (as relevant here) debt “which was incurred in connection with … the
                                       46
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 47 of 87



business of lending money … at a rate usurious under State or Federal law.”

Id. § 1961(6).

      “The inclusion of ‘collection of unlawful debt’ as a major predicate for

RICO liability seems to have been an explicit recognition of the evils of loan

sharking, and there is no indication that Congress was taking aim at legitimate

banking institutions.” Durante, Bros. & Sons, Inc. v. Flushing Nat’l Bank, 755

F.2d 239, 250 (2d Cir. 1985). In consequence, the Second Circuit has

interpreted the statute to make clear that a RICO claim for collection of

unlawful debt does not encompass “occasional usurious transactions by one

not in the business of loan sharking.” Id. (noting that “[t]he target of [RICO]

is … not sporadic activity”). Instead, to state a claim under RICO for unlawful

debt collection, the plaintiff must allege that “each defendant was lending

money or a thing of value at a rate usurious under State or Federal law” and

that “each defendant was in the business of doing so.” United States v. Persico,

No. 10 Cr. 147 (SLT), 2011 WL 2433728, at *2 (E.D.N.Y. June 14, 2011)

(internal quotation marks omitted).

      Plaintiff comes nowhere close to meeting his burden to state a claim for

unlawful debt collection practices by any of the Defendants. The Complaint

describes but one instance (the $300,000 loan from Piedmont to the Gallery) in

which Piedmont made a usurious loan. 10 The remainder of Plaintiff’s



10    The Court is not swayed by Plaintiff’s attempt to disaggregate this single loan
      transaction into its component pieces in order to substantiate his claim that Piedmont
      and Rosen were in the business of making usurious loans. (See Compl. ¶¶ 85-86; Pl.
      Opp. 30).

                                            47
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 48 of 87



allegations on this point are wholly (and impermissibly) conclusory. (See, e.g.,

Compl. ¶ 85 (“Piedmont and Avichai Rosen’s business is to lend money or a

thing of value at a usurious rate. This business involves extensive activity over

a substantial period of time and constitutes a substantial portion of the

activities of both Piedmont and Avichai Rosen.”)). Plaintiff does not point to a

single other instance in which any of the Defendants made a usurious loan,

and there is nothing in the Complaint to support his conclusory assertion that

any of the Defendants is in the business of making usurious loans.

      Accordingly, as in Durante, the Complaint here “gives no promise that

[Plaintiff] will be able to establish that [any of the Defendants was] engaged in

‘the business of’ making usurious transactions.” 755 F.2d at 250; see also

Weisel v. Pischel, 197 F.R.D. 231, 241 (E.D.N.Y. 2000) (finding plaintiff had not

established that defendant was in the business of making usurious

transactions where “at no point in the complaint, or in any other document

submitted to the court, do the plaintiffs describe other individuals or

companies to whom [defendants] lent money or the usurious interest rates

attached to any other loan by the defendants”); Robidous v. Conti, 741 F. Supp.

1019, 1021-22 (D.R.I. 1990) (dismissing RICO claim for collection of unlawful

debt where allegations involved just “two isolated incidents” in which defendant

charged usurious rates). 11 And, because the Complaint does not provide any



11    Plaintiff argues that he need not allege multiple usurious loans made over a long period
      of time to state a RICO claim for usurious lending. (Pl. Opp. 26). He explains that
      “there is no requirement in the statute or case law that plaintiff must allege or prove
      multiple usurious loans, longevity, or a pattern of usurious loans to prevail on a claim
      that defendants ‘were in the business of lending money or a thing of value at a rate

                                             48
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 49 of 87



further allegations evidencing that Defendants “consciously agreed” to collect

unlawful debts under § 1962(c), see Black Radio Network, Inc v. NYNEX Corp.,

44 F. Supp. 2d 565, 581 (S.D.N.Y. 1999), the Complaint does not “set forth a

conspiracy to commit such violations” under § 1962(d), Discon, Inc. v. NYNEX

Corp., 93 F.3d 1055, 1064 (2d Cir. 1996), vacated on other grounds, 525 U.S.

128 (1998). Accordingly, Counts III, IV, V, and VI of the Complaint are

dismissed.

         3.      The Court Dismisses Plaintiff’s RICO Claims Against
                 Chowaiki (Count VII) and His RICO Conspiracy Claim
                 Against All Defendants (Count VIII)

      Count VII of the Complaint alleges a RICO claim against Chowaiki for

engaging in a pattern of racketeering activity through the Gallery (Compl.

¶¶ 133-35), while Count VIII alleges that the remaining Defendants conspired

with Chowaiki to facilitate his racketeering (id. at ¶¶ 136-40). According to

Plaintiff, the pattern of racketeering activity consisted of numerous acts of wire

fraud, transportation of stolen or fraudulently acquired property, money

laundering, and various other acts. (See Pl. Opp. 13). A look at the substance

of Plaintiff’s allegations, however, makes clear that he has failed to state a

RICO claim against Chowaiki.

      With respect to Chowaiki, Plaintiff has pleaded only the following facts:

(i) Chowaiki repeatedly promised to return the Picasso and the Leger to Plaintiff



      usurious under State or Federal law.’” (Id.). Plaintiff is correct that there is nothing in
      the text of the RICO statute that requires multiple usurious loans be alleged. But, as
      explained above, the case law requires a plaintiff to show that the defendants were in
      the business of making usurious transactions, and Plaintiff’s allegations on this point
      do not suffice.

                                              49
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 50 of 87



but never did; (ii) Plaintiff sold the Leger to another entity, while it belonged to

Plaintiff; (iii) Chowaiki used the Picasso, and two other artworks that he did not

own, as collateral for a loan. The remainder of Plaintiff’s allegations against

Chowaiki are conclusory. (See Compl. ¶ 96 (“Upon information and belief, from

its inception, through at least July 20, 2009, Mr. Chowaiki, repeatedly

conducted or participated, directly or indirectly, in the conduct of his Gallery’s

affairs by repeated acts of wire fraud in which he obtained his customers’ art

works by fraudulently telling them that he would sell them on consignment,

whereas, he illegally used those artworks as collateral for loans, each such

instance involving one act of wire fraud[.]”); id. at ¶ 100 (quoting wire fraud

charging language against Chowaiki); id. at ¶¶ 29-30 (alleging that Chowaiki

committed fraud by selling Le Compotier to the Benrimons despite not owning

it, but failing to allege the time, place, speaker, and content of any

misrepresentation)). Plaintiff seems to assume that because Chowaiki pleaded

guilty to wire fraud, and because the Gallery filed for bankruptcy, it is obvious

that Chowaiki can be held liable for RICO violations. While the docket in the

Criminal Case undoubtedly contains factual material that could bolster

Plaintiff’s claims, he does not include any such information in his Complaint,

nor does he adequately incorporate such material by reference. (See, e.g.,

Compl. ¶¶ 98-99 (referring only to paragraphs 1 through 4 of the criminal

complaint); id. at ¶ 101 (citing forfeiture order in the Criminal Case as evidence




                                         50
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 51 of 87



that Chowaiki stole the Picasso)). 12 Plaintiff’s Complaint does not explain

which artwork (other than his own and Le Compotier) was stolen, from whom

Chowaiki stole any artwork, what misrepresentations he made to obtain such

artwork, where it was transported, or how he disposed of such artwork. To the

extent Plaintiff relies on predicate acts of wire or mail fraud or transportation of

fraudulently obtained property, he must plead them with particularity, which

he has failed to do. 13

      Further, the acts that Plaintiff does allege with some level of specificity

could have spanned, at most, from August 2016 (which is when the Picasso

and Leger consignments ended and Chowaiki began promising he would return

the paintings (see Compl. ¶ 105)), to December 2017, when Chowaiki was

arrested (see Criminal Case, Dkt. #4). Because the acts occurred over the span

of a little more than one year, they cannot demonstrate closed-ended

continuity. See Spool, 520 F.3d at 184 (“Although we have not viewed two

years as a bright-line requirement, it will be rare that conduct persisting for a

shorter period of time establishes closed-ended continuity[.]”). And Plaintiff

has not alleged open-ended continuity because, among other things, Chowaiki

was criminally charged and sentenced to 18 months’ imprisonment in Federal


12    The Court recognizes that a complaint may incorporate material or a document outside
      of the complaint by reference, and that a court can consider such incorporated material
      on a Rule 12(b)(6) motion. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53
      (2d Cir. 2002). The problem here is that Plaintiff does not refer to portions of the
      Criminal Case docket that would support his RICO claim. Cf. Sira v. Morton, 380 F.3d
      57, 67 (2d Cir. 2004) (finding incorporation where complaint “explicitly refer[ed] to and
      relie[d] upon two of the documents at issue”).
13    As explained infra note 9, Plaintiff has failed to allege, with any specificity, how the
      alleged predicate acts satisfy the elements of money laundering.

                                               51
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 52 of 87



Bureau of Prisons custody. (See Compl. ¶ 5; Criminal Case, Dkt. #76). For

this reason, Plaintiff has not adequately pleaded a RICO claim against

Chowaiki. 14

      Plaintiff has also failed to plead a claim against the Benrimon Defendants

for conspiracy to facilitate Chowaiki’s pattern of racketeering activity. As

explained above, Plaintiff has not adequately pleaded that the Benrimon

Defendants knew that the collateral Chowaiki pledged to Piedmont was

obtained fraudulently. (See supra 39-42). The most Plaintiff alleges is that the

Benrimon Defendants bought Le Compotier from Chowaiki despite knowing

that Chowaiki had no authority to transfer the artwork to them. (See Compl.

¶¶ 32-33). This was just one act. The remainder of Plaintiff’s allegations

merely incant that the Benrimon Defendants “knew or should have known”

about Chowaiki’s alleged scheme, or that they “could and should have” done

more to vet the provenance of Chowaiki’s artworks. (See, e.g., Compl. ¶ 43

(“each of the defendants knew or should have known that the works of art to be

sold were in the Gallery’s continued possession as a result of fraud”); id. at

¶ 53 (defendants “could and should have demanded proof of how Mr. Chowaiki

and/or his Gallery came into possession of that work of art”); id. at ¶ 55 (“each

of the defendants knew, or should have known, that … Mr. Chowaiki was

selling or pledging works of art he did not own and had no right to sell or



14    To the extent that Plaintiff means to allege that his consignment with Chowaiki was
      fraudulent ab initio, it fails for two reasons. First, such a fraud is not pleaded with the
      specificity required by Rule 9(b). Second, the claim fails for want of domestic injury, as
      discussed infra.

                                              52
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 53 of 87



pledge”)). The Court does not credit these conclusory statements about a

defendant’s knowledge. See Anonymous v. Simon, No. 13 Civ. 2927 (RWS),

2014 WL 819122, at *4 (S.D.N.Y. Mar. 3, 2014)). In any event, allegations

about what the Benrimon Defendants “should have known” do not “show

specifically that [they] had any ‘meeting of the minds’ [with Chowaiki] in the

alleged violations,” an essential feature of the required agreement. 4 K & D

Corp. v. Concierge Auctions, LLC, 2 F. Supp. 3d 525, 545 (S.D.N.Y. 2014);

Browning Ave. Realty Corp. v. Rosenshein, 774 F. Supp. 129, 145 (S.D.N.Y.

1991) (no “meeting of the minds” or agreement can be inferred from allegations

about what a defendant “knew or should have known”).

      As yet another pleading deficiency, the Complaint lacks sufficient

allegations that the Benrimon Defendants actually agreed with Chowaiki and

with each other to violate RICO’s substantive provisions. Plaintiff asserts in

vague and conclusory terms that Defendants “conspired” and “agreed” with

each other. (See, e.g., Compl. ¶¶ 14, 57, 61, 108, 111, 137). But all that the

Complaint shows is that the Benrimon Defendants and Chowaiki did business

together on two separate occasions. Such allegations are plainly insufficient to

show a RICO conspiracy. See Foster v. 2001 Real Estate, No. 14 Civ. 9434

(RWS), 2015 WL 7587360, at *6 (S.D.N.Y. Nov. 24, 2015); Ray Larsen Assocs.,

Inc. v. Nikko America, Inc., No. 89 Civ. 2809 (BSJ), 1996 WL 442799, at *9

(S.D.N.Y. Aug. 6, 1996) (finding that conclusory allegations that defendants

“agreed and conspired” do not provide a “factual basis for a finding of




                                       53
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 54 of 87



conscious agreement among [defendants] to commit predicate acts”).

Accordingly, Counts VII and VIII of the Complaint are dismissed.

         4.     The Court Dismisses Plaintiff’s RICO Claims Based on a
                Failure to Allege Domestic Injury

      In addition to the defects outlined above, the Complaint also fails to

plead domestic injury. In Bascuñán, the Second Circuit instructed that an

“injury to tangible property is generally a domestic injury only if the property

was physically located in the United States.” 874 F.3d at 819. The Court

again explained that “[w]here the injury is to tangible property … absent some

extraordinary circumstance, the injury is domestic if the plaintiff’s property

was located in the United States when it was stolen or harmed, even if the

plaintiff himself resides abroad.” Id. at 820-21; see Elsevier Inc. v. Grossmann,

No. 12 Civ. 5121 (KPF), 2017 WL 5135992, at *4 (S.D.N.Y. Nov. 2, 2017). “The

[Bascuñán] court stressed that the focus of the domestic injury analysis is on

the location of the plaintiff’s property when it is harmed, and not on the

location of the defendant when the wrongful conduct was committed.” Martin

Hilti Family Tr. v. Knoedler Gallery, LLC, 386 F. Supp. 3d 319, 345 (S.D.N.Y.

2019). Following from Bascuñán, Plaintiff has alleged domestic injury if his

property was located in the United States when it was stolen or harmed,

despite the fact that Plaintiff is a foreign resident. See id. at 346-47.

Conversely, to the extent Plaintiff’s property was located abroad when it was

stolen or harmed, he has not alleged a domestic injury. See id. at 347.

      The facts of this case resemble those in Martin Hilti. In that case, the

plaintiff learned about and received false information about a painting when he
                                         54
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 55 of 87



visited the defendant-gallery in New York. 386 F. Supp. 3d at 346. The

painting was not available to be shown to the plaintiff, however, so the gallery

delivered the painting to Liechtenstein, so that the plaintiff could view the

painting before deciding whether to purchase it. Id. The plaintiff then decided

to purchase the painting and transferred money from its bank account in

Liechtenstein to the defendant’s bank account in New York. Id. In Martin Hilti,

the defendant argued that plaintiff was injured in Liechtenstein, when the

funds constituting the purchase price for the painting were transferred from

the plaintiff’s Liechtenstein bank account to defendant’s bank account in New

York. Id. The district court agreed with the defendant, explaining that the

plaintiff’s “injury occurred where it relinquished control over its property …

[and] [b]ecause [the plaintiff] relinquished control over its money in

Liechtenstein — when it authorized a transfer of funds from its Liechtenstein

bank account to [defendant’s] New York account — the [plaintiff’s] injury was

suffered in Liechtenstein.” Id. at 347-48.

      Plaintiff here argues that his artwork was located in New York when it

was stolen. He explains that he sent the Picasso and the Leger to Chowaiki on

consignment in June 2015, and that it was only after termination of the

consignment, once the artwork was already in New York, that the artwork was,

in essence, stolen from him. (Pl. Opp. 33 (citing Compl. ¶¶ 35-37)). In

opposition, Defendants point to the Complaint’s repeated allegations that

Chowaiki’s scheme was to lure clients to consign their art with him and then

sell or otherwise use the artwork in a way in which he was not authorized to


                                        55
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 56 of 87



do. (See, e.g., Compl. ¶ 96 (“Upon information and belief, from its inception,

through at least July 20, 2009, Chowaiki repeatedly conducted or participated,

directly or indirectly, in the conduct of his Gallery’s affairs by repeated acts of

wire fraud in which he obtained his customers’ art works by fraudulently

telling them that he would sell them on consignment, whereas, he illegally used

those artworks as collateral for loans[.]”); id. at ¶ 99 (describing Chowaiki’s

illegal practice as “defraud[ing] purchasers and sellers of fine art by deceiving

them into sending funds or artwork to his gallery in New York, New York,

under false pretenses”)). They also point to Plaintiff’s counsel’s statements at

the pre-motion conference, at which time counsel represented that Plaintiff was

injured as part of Chowaiki’s scheme of stealing “artwork from abroad on

consignment and other ways.” (July 29, 2019 Tr. 5:11-15). From these

allegations, Defendants reason that the fraud resulting in the alleged theft of

the Picasso and the Leger was actually committed at the time Chowaiki

represented that he would sell Plaintiff’s works on consignment and remit the

funds to Plaintiff, with no intention of doing so. Thus, the argument proceeds,

Plaintiff’s injury occurred in Spain, when Plaintiff was falsely induced into

parting with his artwork, and not in the United States, where Chowaiki was

located.

      The Court agrees with the Defendants that Plaintiff has failed to allege a

domestic injury. While Plaintiff claims that he began demanding his artwork




                                         56
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 57 of 87



back after the expiration of the consignment period (see Compl. ¶ 37), 15 he also

repeatedly alleges that Chowaiki “obtained his customers’ art works by

fraudulently telling them that he would sell them on consignment” (id. at ¶ 96),

and that the purpose of the scheme was to “defraud[] … sellers of fine art by

deceiving them into sending … artwork to [Chowaiki’s] gallery in New York,

New York under … false pretenses” (id. at ¶ 99). The Court cannot turn a blind

eye to these allegations when considering when and where Plaintiff’s injury

occurred. Accepting Plaintiff’s own allegations, his injury occurred in Spain,

when he relinquished control over the Picasso and the Leger to Chowaiki.

Accordingly, Plaintiff’s failure to allege a domestic injury provides yet another

ground for dismissing his RICO claims.

C.    The Court Dismisses Certain of Plaintiff’s State-Law Claims

      Having dismissed Plaintiff’s RICO claims, the Court now turns to

Plaintiff’s state-law claims for fraud, conspiracy to defraud, conversion,

conspiracy to convert, and replevin. For the reasons explained below, Plaintiff’s

claims against Chowaiki for fraud, conversion, and replevin survive with

respect to both the Picasso and the Leger, and Plaintiff’s claims against the




15    In Plaintiff’s brief, he states that “[a]fter termination of the three-month consignment,
      Mr. Chowaiki, on multiple occasions, fraudulently induced Mr. Malvar to let the works
      of art remain in New York, [Compl.] ¶¶ 37, 105-106.” (Pl. Br. 6). But the paragraphs of
      Plaintiff’s Complaint that he cites do not state that Chowaiki induced Plaintiff to let the
      artwork remain in New York, nor do they state that the consignment lasted three
      months. The Complaint merely states that: (i) the artwork was given to Chowaiki on
      consignment; (ii) at some point, Plaintiff and his brother requested its return;
      (iii) Chowaiki repeatedly promised to return the artwork; (iv) Chowaiki never actually
      returned the artwork; and (v) Chowaiki sold the Leger to a company in the United
      Kingdom. (See Compl. ¶¶ 37, 105-06).

                                              57
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 58 of 87



Benrimon Defendants for conversion and replevin survive with respect to the

Picasso. Plaintiff’s remaining state-law claims are dismissed.

         1.     The Court Has Subject Matter Jurisdiction to Consider
                Plaintiff’s State-Law Claims

      Chowaiki argues that if the Court dismisses the RICO claims, which are

indisputably the only federal claims in this action, it should decline to exercise

supplemental (or pendent) jurisdiction over Plaintiff’s state-law claims.

(Chowaiki Br. 19-20). He argues that, to the extent Plaintiff’s claims are viable

against Chowaiki, they should be heard in state court in New York, rather than

in federal court, in the absence of a viable federal cause of action. (Id.).

      What Chowaiki fails to recognize is that the Court has original

jurisdiction over this case in the forms of both subject matter and diversity

jurisdiction. (See Compl. ¶ 1). The Court has diversity jurisdiction over this

case because Plaintiff is a citizen of a foreign state (Spain) and is not a

permanent resident of the United States; Defendants are all citizens of the

United States; and the amount in controversy exceeds $75,000. See 28 U.S.C.

§ 1332(a)(2). Accordingly, the Court can exercise diversity jurisdiction over the

remaining state-law claims, without resorting to supplemental jurisdiction. For

this reason, the Court will maintain jurisdiction over this matter, despite the

dismissal of the RICO claims.

      As it happens, Chowaiki moves to dismiss the state-law claims only on

jurisdictional grounds. In other words, he does not attack the adequacy of the




                                         58
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 59 of 87



pleading of those claims. 16 For this reason, Chowaiki’s motion is denied

insofar as it seeks dismissal of the state-law claims against him. The Court

addresses the adequacy of the pleadings of the state-law claims only with

respect to the Benrimon Defendants, who have actually challenged the viability

of those claims as pleaded.

          2.     Plaintiff Has Not Adequately Pleaded Claims for Common-
                 Law Fraud and Conspiracy to Defraud Against the Benrimon
                 Defendants

      To state a claim for fraud under New York law, a plaintiff must allege

that (i) the defendant made a misrepresentation or material omission of fact,

(ii) that was false and known to be false by the defendant, (iii) made for the

purpose of inducing the plaintiff to rely upon it, (iv) the plaintiff’s justifiable

reliance on the misrepresentation or material omission, and (v) injury.

Pasternack v. Laboratory Corp. of America Holdings, 27 N.Y.3d 817, 827 (2016);

see In re Fyre Festival Litig., 399 F. Supp. 3d 203, 212-13 (S.D.N.Y. 2019). As

noted above, claims for fraud, even under state law, must also satisfy the

heightened pleading requirements of Rule 9(b). See Premium Mortg. Corp. v.

Equifax, Inc., 583 F.3d 103, 108 (2d Cir. 2009). To review, Rule 9(b) requires a

plaintiff to specify the fraudulent statements, identify the speaker, state when

and where the statements were made, and explain why the statements were

fraudulent. Eternity Glob. Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375

F.3d 168, 186-87 (2d Cir. 2004). To plead a viable claim for conspiracy to


16    Indeed, Chowaiki explicitly states that “when the Complaint is distilled to its essential
      facts, it is plainly evident that it … is, in actuality the proverbial sheep of [ ] state-law
      conversion and replevin claims[.]” (Chowaiki Br. 1).

                                                59
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 60 of 87



commit fraud under New York law, in addition to pleading the underlying

fraud, the plaintiff must allege the following with the required specificity as to

each defendant: “[i] an agreement among two or more parties, [ii] a common

objective, [iii] acts in furtherance of the objective, and [iv] knowledge.” JP

Morgan Chase Bank v. Winnick, 406 F. Supp. 2d 247, 259 (S.D.N.Y. 2005).

      As the Benrimon Defendants note (see Benrimon Br. 21 n.8), Plaintiff’s

fraud claim appears to allege only that the Benrimon Defendants conspired in

Chowaiki’s commission of fraud — that is, Plaintiff does not appear to allege a

direct claim of fraud against the Benrimon Defendants. (See Compl. ¶¶ 141-

44). However, the Complaint repeatedly states that the Benrimon Defendants

“defrauded” Plaintiff. (See, e.g., id. at ¶¶ 21, 59, 63). For this reason, and for

the avoidance of doubt, the Court considers both species of fraud claims.

      Ultimately, the Court concludes that Plaintiff has not satisfied the

pleading requirements with respect to either type of claim against the

Benrimon Defendants. The Court dismisses the conspiracy to defraud claim

because Plaintiff has failed to allege “a corrupt agreement” and “membership in

the conspiracy by each defendant.” Cofacredit, 187 F.3d at 240. Plaintiff

repeatedly protests that the Benrimon Defendants “knew or should have

known” about Chowaiki’s scheme. (See, e.g., Compl. ¶¶ 40, 43, 46, 54, 57, 60,

61, 86). However, his claim is supported only by conclusory allegations, which

are insufficient to establish that the Benrimon Defendants had a “meeting of

the minds” with Chowaiki. See Browning Ave. Realty Corp., 774 F. Supp. at

145 (concluding that allegation that defendant “knew or should have known” of

                                         60
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 61 of 87



another defendant’s fraud was insufficient to show that defendant entered into

a conspiracy with the other defendant); see also Gmurzynska v. Hutton, 257 F.

Supp. 2d 621, 630 (S.D.N.Y. 2004) (“[M]ere allegations that defendants knew

one another, or had prior relationships unrelated to the wrongful acts alleged

in the Complaint, are insufficient, standing alone, to set forth a conspiracy

claim.”). For this reason, Plaintiff’s claim that the Benrimon Defendants

conspired with Chowaiki to defraud him of the Picasso is dismissed.

       To the extent Plaintiff attempts to assert a fraud claim directly against

the Benrimon Defendants, that claim is also dismissed. Plaintiff has not

alleged a single misstatement or omission that any of the Benrimon Defendants

made to Plaintiff. Indeed, aside from alleging that Plaintiff demanded the

return of the Leger from the Benrimon Defendants, Plaintiff has not alleged

that the Benrimon Defendants had any communication with Plaintiff. Plaintiff

vaguely asserts that the Benrimon Defendants intended for Plaintiff to rely on

the documents evidencing the $300,000 loan. (See Compl. ¶ 59). However,

Plaintiff does not allege that the Benrimon Defendants ever provided these

documents to him, nor does he allege that (or even how) he reasonably could

have relied on them. Accordingly, Plaintiff’s fraud claim against the Benrimon

Defendants is dismissed.

          3.    Plaintiff Has Adequately Pleaded a Conversion Claim
                Against the Benrimon Defendants as to the Picasso

      By contrast, Plaintiff’s non-fraud-based state-law claims survive. Under

New York law, to plead a claim of conversion, a plaintiff must establish that

“[i] the property subject to conversion is a specific identifiable thing; [ii] plaintiff

                                          61
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 62 of 87



had ownership, possession[,] or control over the property before its conversion;

and [iii] defendant exercised an unauthorized dominion over the thing in

question, to the alteration of its condition or to the exclusion of the plaintiff’s

rights.” Murray Eng’g P.C. v. Remke, No. 17 Civ. 6267 (KPF), 2018 WL

3773991, at *13 (S.D.N.Y. Aug. 9, 2018). “The tort of conversion does not

require defendant’s knowledge that he is acting wrongfully, but merely an

intent to exercise dominion or control over property in a manner inconsistent

with the rights of another.” LoPresti v. Terwilliger, 126 F.3d 34, 41 (2d Cir.

1997) (quotation omitted). Further, New York distinguishes claims that the

defendant wrongfully detained — in contrast to having wrongfully taken — the

property in question. Newbro v. Freed, 409 F. Supp. 2d 386, 394 (S.D.N.Y.

2006). For claims of wrongful detention, where the possession is originally

lawful, a conversion does not occur until the owner makes a demand for return

of the property and the person in possession of the property refuses to return

it. See Regions Bank v. Wieder & Mastroianni, P.C., 526 F. Supp. 2d 411, 414

(S.D.N.Y. 2007).

      Plaintiff alleges that the Benrimon Defendants converted the Picasso, and

that they conspired with Chowaiki to convert the Leger. (See Compl. ¶¶ 145-

49). Plaintiff has stated a claim for conversion against the Benrimon

Defendants for the Picasso. The Benrimon Defendants do not dispute that they

had possession of the Picasso. They contend, however, that their original

possession of the Picasso was lawful because they obtained possession of the

Picasso through the Release and Settlement Agreement with Chowaiki, in

                                         62
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 63 of 87



which Chowaiki stated that he was “the record and beneficial owner” of the

Picasso. (See Benrimon Br. 21 (quoting Compl. ¶ 49)). The Court agrees. As

such, Plaintiff was required to make a demand on the Benrimon Defendants for

the return of the Picasso. See Marks v. Energy Materials Corp., No. 14 Civ.

8965 (GHW), 2015 WL 3616973, at *4-5 (S.D.N.Y. June 9, 2015).

      The Benrimon Defendants argue that Plaintiff has insufficiently pleaded

that the “demand and refusal” requirement was satisfied because “Plaintiff does

not specify when he made his demand of each Benrimon Defendant, when each

Benrimon Defendant refused, and the words or actions that each party used to

convey the demand or refusal.” (Benrimon Br. 23). 17 But in so doing, they

misperceive the law. The reason for the demand and refusal requirement is

simply so that a bona fide purchaser of property does not become a wrongdoer

until he is informed of the defect of his title and has an opportunity to deliver

the property to its true owner. See Employers’ Fire Ins. Co. v. Cotton, 245 N.Y.

102, 105 (1927). But the demand and refusal requirement of a conversion

claim, unlike Plaintiff’s many fraud-based claims, need not be pleaded with

particularity. Plaintiff has alleged that he “has requested each defendant []

return [the Picasso to him], and defendants have refused to do so.” (Compl.

¶ 65). That is all Plaintiff must allege at this stage. The Benrimon Defendants’

claim that they did not refuse to return the Picasso because they did not have

it in the first place (see Benrimon Br. 23-24), is contrary to the well-pleaded



17    It is unclear to the Court from where the Benrimon Defendants discern the requirement
      that a plaintiff must plead these specific facts to allege demand and refusal.

                                           63
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 64 of 87



allegations in the Complaint, which allegations plainly state that the Benrimon

Defendants are in possession of the Picasso even today (see Compl. ¶¶ 71-72).

      That said, to the extent Plaintiff has attempted to plead that the

Benrimon Defendants conspired with Chowaiki to convert the Leger, the claim

must be dismissed. As explained above, Plaintiff has alleged no facts to

establish that the Benrimon Defendants had a “meeting of the minds” with

Chowaiki. What is more, there are no non-conclusory allegations in the

Complaint to show that the Benrimon Defendants even knew of Chowaiki’s

conversion of the Leger. Accordingly, the Court sustains Plaintiff’s claim

against the Benrimon Defendants for conversion of the Picasso, and dismisses

his claim against them for conspiracy to convert the Leger.

         4.     Plaintiff Has Adequately Pleaded a Replevin Claim Against
                the Benrimon Defendants as to the Picasso

      Replevin is a remedy employed to recover specific, identifiable items of

personal property. TAP Manutenção e Engenharia Brasil S.A. v. Int’l Aerospace

Grp., Corp., 127 F. Supp. 3d 202, 211 (S.D.N.Y. 2015). “To establish a claim

for replevin, the plaintiff must prove two elements: [i] that plaintiff has a

possessory right superior to that of the defendant; and [ii] that plaintiff is

entitled to the immediate possession of that property.” Int’l Bus. Machines

Corp. v. BGC Partners, Inc., No. 10 Civ. 128 (PAC), 2013 WL 1775367, at *9

(S.D.N.Y. Apr. 25, 2013). Notably, New York allows a claim of replevin to lie

even if the defendant is no longer in possession of the property in question.

Chen v. New Trend Apparel, Inc., 8 F. Supp. 3d 406, 456 (S.D.N.Y. 2014).



                                         64
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 65 of 87



      As with a conversion claim, “an innocent purchaser of stolen goods

becomes a wrongdoer only after refusing the owner’s demand for their return.”

Kunstsammlungen Zu Weimar v. Elicofon, 678 F.2d 1150, 1161 (2d Cir. 1982);

see also Williams v. Nat’l Gallery of Art, London, No. 16 Civ. 6978 (VEC), 2017

WL 4221084, at *7 n.13 (S.D.N.Y. Sept. 21, 2017) (“[D]emand and refusal are

requisite elements of the cause of action for replevin and conversion if

defendant is a good faith purchaser.” (quotation omitted)); Dore v. Wormley,

690 F. Supp. 2d 176, 183 (S.D.N.Y. 2010) (“Demand upon, and refusal of, the

person in possession of the chattel to return it are essential elements of a

cause of action in replevin.” (citation and alteration omitted)).

      Plaintiff has adequately pleaded a replevin claim against the Benrimon

Defendants with respect to the Picasso. Plaintiff has claimed that he is the

lawful owner of the Picasso; that he has a possessory right superior to that of

the Benrimon Defendants because Chowaiki had no right to transfer title of the

Picasso to them; and that he has made a demand on the Benrimon Defendants

for its return, which demand was refused. The Benrimon Defendants’

protestation that they no longer possess the Picasso must be ignored, as the

Complaint alleges that the Benrimon Defendants possess the Picasso and

continue to pay for its storage abroad. (See Compl. ¶¶ 71-72). Accordingly,

Plaintiff has adequately pleaded a replevin claim against the Benrimon

Defendants for the Picasso.




                                        65
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 66 of 87



D.    The Court Denies Plaintiff’s Request for Leave to Replead

      Plaintiff requests leave to replead his Complaint in the event the Court

dismisses any of his claims. (Pl. Opp. 35). Plaintiff’s request is denied with

respect to his RICO claims. These claims have been dismissed on multiple

grounds, and Plaintiff has failed to explain how a further amendment would

cure the various deficiencies with these claims. See Westgate Fin. Corp. v.

Beinoni of N.Y. Inc., No. 10 Civ. 8102 (TPG), 2012 WL 219334, at *4 (S.D.N.Y.

Jan. 25, 2012) (denying leave to replead RICO complaint on futility grounds

where plaintiff did not explain how a further amendment would cure

deficiencies); see generally Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014)

(acknowledging that leave to amend a complaint may be denied when

amendment would be futile).

      Plaintiff’s request is also denied insofar as the Court has dismissed his

state-law claims. Plaintiff’s amendment regarding claims against the Benrimon

Defendants relating to the Leger would be futile, as (i) the Complaint contains

no allegations tying the Benrimon Defendants to that artwork and (ii) Plaintiff

concedes that the Benrimon Defendants are only responsible for the Leger

through conspiratorial liability, a theory the Court has already rejected.

E.    The Court Grants in Part and Denies in Part the Benrimon
      Defendants’ Motion for Rule 11 Sanctions

      The Court now turns to the Benrimon Defendants’ motion for sanctions

pursuant to Rule 11. Specifically, the Benrimon Defendants have moved for

“all available sanctions under Rule 11 against Plaintiff and his counsel …



                                       66
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 67 of 87



including by awarding the Benrimon Defendants their attorneys’ fees and costs

they have incurred in defending this action.” (Benrimon Sanctions Br. 3).

         1.      Applicable Law

      Federal Rule of Civil Procedure 11(b) provides, in relevant part, that [b]y

presenting to the court a pleading, written motion, or other paper ... an

attorney ... certifies that to the best of the person’s knowledge, information,

and belief, formed after an inquiry reasonable under the circumstances:

              (1) it is not being presented for any improper purpose,
              such as to harass, cause unnecessary delay, or
              needlessly increase the cost of litigation;

              (2) the claims, defenses, and other legal contentions are
              warranted by existing law or by a nonfrivolous
              argument for extending, modifying, or reversing existing
              law or for establishing new law;

              (3) the factual contentions have evidentiary support or,
              if specifically so identified, will likely have evidentiary
              support after a reasonable opportunity for further
              investigation or discovery; and

              (4) the denials of factual contentions are warranted on
              the evidence or, if specifically so identified, are
              reasonably based on belief or a lack of information.

Fed. R. Civ. P. 11(b). The rule imposes on attorneys “an affirmative duty to

conduct a reasonable inquiry into the facts and the law before filing.” Bus.

Guides, Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 551 (1991).

      The Second Circuit has offered the following guidance concerning the

imposition of sanctions under Rule 11:

              A pleading, motion or other paper violates Rule 11 either
              when it has been interposed for any improper purpose,
              or where, after reasonable inquiry, a competent
              attorney could not form a reasonable belief that the

                                          67
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 68 of 87



             pleading is well grounded in fact and is warranted by
             existing law or a good faith argument for the extension,
             modification or reversal of existing law.” Kropelnicki v.
             Siegel, 290 F.3d 118, 131 (2d Cir. 2002) (internal
             quotation marks omitted). For example, Rule 11 is
             violated “where it is patently clear that a claim has
             absolutely no chance of success under the existing
             precedents.” Eastway Constr. Corp. v. City of New York,
             762 F.2d 243, 254 (2d Cir. 1985), superseded on other
             grounds by rule.

Sorenson v. Wolfson, 683 F. App’x 33, 35 (2d Cir. 2017) (summary order); see

also Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd.,

682 F.3d 170, 177 (2d Cir. 2012) (noting that Rule 11 sanctions for pleadings

are subject to an “objective unreasonableness” standard); cf. Fishoff v. Coty

Inc., 634 F.3d 647, 654 (2d Cir. 2011) (“The fact that a legal theory is a long-

shot does not necessarily mean it is sanctionable. The operative question is

whether the argument is frivolous, i.e., the legal position has ‘no chance of

success,’ and there is ‘no reasonable argument to extend, modify or reverse the

law as it stands.’” (internal citations omitted)).

      “As numerous courts in this Circuit have recognized, Rule 11 is

particularly significant in the civil RICO context because commencement of a

civil RICO action has an almost inevitably stigmatizing effect on those named

as defendants.” Edmonds v. Seavey, No. 08 Civ. 5646 (HB), 2009 WL 4404815,

at *3 (S.D.N.Y. Dec. 2, 2009) (internal quotation marks omitted) (citing Hoatson

v. New York Archdiocese, No. 05 Civ. 10467 (PAC), 2007 WL 431098 (S.D.N.Y.

Feb. 8, 2007) (quoting Katzman v. Victoria’s Secret Catalogue, 167 F.R.D. 649,

660 (S.D.N.Y. 1996), aff’d, 113 F.3d 1229 (2d Cir. 1997))). That is, civil RICO



                                         68
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 69 of 87



is considered an “unusually potent weapon,” often referred to as the “litigation

equivalent of a thermonuclear device.” See, e.g., Cedar Swamp Holdings, Inc. v.

Zaman, 487 F. Supp. 2d 444, 449 (S.D.N.Y. 2007); Dubai Islamic Bank v.

Citibank, N.A., 256 F. Supp. 2d 158, 163 (S.D.N.Y. 2003); Katzman, 167 F.R.D.

at 655 (quoting Miranda v. Ponce Fed. Bank, 948 F.2d 41, 44 (1st Cir.

1991)). Courts have not hesitated to impose sanctions under Rule 11 when

RICO claims have been found to be frivolous. Edmonds, 2009 WL 440815, at

*3 (citing Dangerfield v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 02 Civ. 2561

(KMW) (GWG), 2003 WL 22227956, at *13-14 (S.D.N.Y. Sept. 26, 2003)

(admonishing plaintiff’s counsel for frivolous RICO claim)); see also, e.g.,

O’Malley v. N.Y.C. Transit Auth., 896 F.2d 704, 709 (2d Cir. 1990) (remanding

for imposition of sanctions where plaintiff “failed to allege even one act that

could qualify as racketeering activity under RICO”); Katzman, 167 F.R.D. at

660 (finding a Rule 11 violation where “even a cursory examination of the

requirements for bringing suit under RICO would have revealed the

impossibility of the claim’s success”); McLoughlin v. Altman, 1995 WL 640770,

at *2 (S.D.N.Y. Oct. 31, 1995) (finding a Rule 11 violation where plaintiff failed

“to properly plead a single element of a substantial RICO claim …. [which]

manifest[ed] a total lack of legal research and preparation on the part of

plaintiff’s attorney); Levy v. Aaron Faber, Inc., 148 F.R.D. 114, 123 (S.D.N.Y.

1993) (imposing Rule 11 sanctions where “even a cursory investigation into the

pleading requirements for RICO would have revealed the inadequacy of

[plaintiff’s] RICO pleading”). Further, Rule 11 sanctions may also be imposed

                                        69
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 70 of 87



for baseless factual allegations. See Levine v. F.D.I.C., 2 F.3d 476, 479 (2d Cir.

1993). The creativity of an attorney may not transcend the facts of a given

case. See id.; accord In re Kelly, 808 F.2d 549, 551 (7th Cir. 1986) (when an

attorney “chose to state as fact what was at the best a guess and a hope, he

engaged in misrepresentation”).

      If a court determines that Rule 11(b) has been violated, Rule 11(c)

authorizes the court to “impose an appropriate sanction on any attorney, law

firm, or party that violated the rule or is responsible for the violation.” Fed. R.

Civ. P. 11(c)(1). Such a sanction, however, “must be limited to what suffices to

deter repetition of the conduct or comparable conduct by others similarly

situated. The sanction may include nonmonetary directives; an order to pay a

penalty into court; or, if imposed on motion and warranted for effective

deterrence, an order directing payment to the movant of part or all of the

reasonable attorney’s fees and other expenses directly resulting from the

violation.” Fed. R. Civ. P. 11(c)(4); see LCS Grp., LLC v. Shire LLC, No. 18 Civ.

2688 (AT), 2019 WL 1234848, at *18 (S.D.N.Y. Mar. 8, 2019) (concluding that

appropriate sanctions on defendant and its counsel under Rule 11 for asserting

frivolous RICO claims consisted of “reasonable attorney’s fees and other

expenses associated with briefing the motion to dismiss and the motion for

sanctions”); see also AJ Energy LLC v. Woori Bank, No. 18 Civ. 3735 (JMF),

2019 WL 4688629, at *12 (S.D.N.Y. Sept. 26, 2019) (awarding attorney’s fees

and costs where complaint was implausible on its face and assertions clearly

lacked reasonable evidentiary support).


                                        70
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 71 of 87



      If sanctions are imposed, a court must also consider how, if at all, to

apportion them between counsel and client. To begin, the court must assess

each one’s respective responsibility for the offending conduct. See United

Republic Ins. Co., in Receivership v. Chase Manhattan Bank, 315 F.3d 168, 171

(2d Cir. 2003) (concluding that Rule 11 sanctions should not be imposed on

client where attorney bore principal responsibility for any sanctionable

conduct); Greenberg v. Hilton Int’l Co., 870 F.2d 926, 939 (2d Cir. 1989)

(limiting Rule 11 sanctions to counsel where client unaware of abuses), vacated

on other grounds, 875 F.2d 39, 42 (2d Cir. 1989); see also Judin v. United

States, 110 F.3d 780, 785 (Fed. Cir. 1997) (analyzing analogous Court of

Claims rule and finding that “[i]n imposing Rule 11 sanctions, a court may

allocate sanctions between an attorney and client according to their relative

fault” (citing Borowski v. DePuy, 850 F.2d 297, 305 (7th Cir. 1988))). At base,

the court must distinguish clients who were not adequately advised by counsel

that their conduct violated Rule 11 from clients who knew their actions were

wrongful, or who misled their attorneys about the facts relating to, or the

purposes underlying, the lawsuit.

      Notably, additional restrictions pertain in the context of sanctions

imposed for improper legal (as distinguished from factual) arguments.

“Sanctions that involve monetary awards (such as a fine or an award of

attorney’s fees) may not be imposed on a represented party for causing a

violation of subdivision (b)(2), involving frivolous contentions of law. Monetary




                                       71
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 72 of 87



responsibility for such violations is more properly placed solely on the party’s

attorneys.” Fed. R. Civ. P. 11, 1993 Advisory Committee Notes.

          2.        Analysis

      The Benrimon Defendants make four arguments for sanctions under

Rule 11; first, that Plaintiff’s RICO claims against them are frivolous; second,

that Plaintiff’s state-law claims are frivolous; third, that Plaintiff’s allegations

concerning the Shtar Isko are legally frivolous and factually wrong; and fourth,

that Plaintiff continues to make false and unsubstantiated allegations tying the

Benrimon Defendants to the Leger. For the reasons explained below, the Court

awards the Benrimon Defendants’ a portion of their attorneys’ fees and costs in

defending against certain of Plaintiff’s RICO claims.

               a.     The Court Finds the Safe Harbor Provision of Rule 11 to
                      Be Satisfied

      At the outset, the Court addresses the parties’ dispute with regard to

whether the Benrimon Defendants have complied with the safe harbor

provision of Rule 11(c)(2). That provision requires a party seeking sanctions to

serve its motion on the party to be sanctioned, pursuant to Rule 5, affording

the party upon whom the motion is served 21 days to correct or withdraw the

allegedly sanctionable filing. See Fed. R. Civ. P. 11(c)(2).

      Plaintiff argues that the Benrimon Defendants served their Rule 11

motion on him on October 16, 2019, only two days before the motion was filed

with the Court, and that the Benrimon Defendants did not also serve upon him

their brief in support of their motion to dismiss the Complaint. (See Pl.

Sanctions Opp. 2). The declaration supporting Plaintiff’s opposition to the

                                          72
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 73 of 87



sanctions motion attaches an email thread between counsel for the Benrimon

Defendants and counsel for Plaintiff. (See Weiss Decl., Ex. 1). It demonstrates

that, on the evening of October 16, 2019, counsel for the Benrimon Defendants

sent their brief in support of the motion for sanctions to Plaintiff’s counsel.

(Id.). Plaintiff’s counsel responded the next day, confirming that he had

received and reviewed the Benrimon Defendants’ Rule 11 motion and

responding, “we are not withdrawing the first amended complaint or case. In

my opinion, your Rule 11 motion lacks any merit.” (Id.). This exchange came

after the Court’s July 29, 2019 pre-motion conference, during which the Court

engaged in an extensive colloquy with the parties about the bases for the

Benrimon Defendants’ motions to dismiss and for sanctions. (See generally

July 29, 2019 Tr.). True to his word, Plaintiff and his counsel did not withdraw

the first amended complaint or this action in response to the Benrimon

Defendants’ motions.

      The Court recognizes that the safe harbor requirement is a strict

procedural requirement. See Star Mark Mgmt., 682 F.3d at 175; Hadges v.

Yonkers Racing Corp., 48 F.3d 1320, 1328 (2d Cir. 1995). The Second Circuit

has held, for instance, that informal warnings and requests for sanctions in

letters, without separate service of the motion, do not trigger Rule 11’s 21-day

fair warning requirement. See Star Mark Mgmt., 682 F.3d at 175-76 (citing

cases); see also Gal v. Viacom International, Inc., 403 F. Supp. 2d 294, 309

(S.D.N.Y. 2005) (“[T]he plain language of the rule states explicitly that service of

the motion itself is required to begin the safe harbor clock — the rule says

                                        73
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 74 of 87



nothing about the use of letters”). At the same time, neither party points to

any controlling law, and the Court’s independent research discloses none, on

the precise issue facing the Court: Whether a party seeking to file a sanctions

motion must wait 21 days, when the party upon whom such motion was served

explicitly confirms, in writing, that it will not withdraw or amend its allegedly

sanctionable filing.

      In Perpetual Securities, Inc. v. Tang, 290 F.3d 132 (2d Cir. 2002), the

Second Circuit held that the appellees’ Rule 11 sanctions motion had been

procedurally improper because it was not “made separate from other motions

or requests.” Id. at 142. The appellees’ sanctions motion had instead been

included in a brief that addressed the underlying issues before the district

court. Id. The district court’s consequent award of sanctions under Rule 11

was thus found to be an abuse of discretion. Id. But rather than foreclosing

the possibility of sanctions, the Second Circuit remanded the case back to the

district court to reconsider the sanctions request, explicitly stating:

            Our decision to remand for reconsideration of the
            sanctions issues does not conflict with our decision in
            Hadges to reverse an award of sanctions for failure to
            adhere to the procedural requirements of Rule 11. See
            Hadges, 48 F.3d at 1329. In Hadges, it was clear that
            the sanctioned party would have corrected his
            misstatements had he been afforded the opportunity to
            do so; a reversal was thus appropriate. See id. at 1328.
            Here, there is no indication that Perpetual would have
            corrected or amended its frivolous arguments even had it
            been given the opportunity.

Id. (emphasis added).




                                        74
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 75 of 87



      Courts have interpreted Perpetual Securities to find that the “failure to

follow the safe harbor provisions perfectly may be excused where there is ‘no

indication that [a party] would have corrected or amended its frivolous

arguments even had it been given the opportunity.’” Watkins v. Smith, No. 12

Civ. 4635 (DLC), 2013 WL 655085, at *6 (S.D.N.Y. Feb. 22, 2013) (quoting

Perpetual Securities, 290 F.3d at 142); see id. at *7 (holding that premature

filing of sanctions motion was excused where it was clear that plaintiff would

not have withdrawn or corrected his frivolous allegations); see also Lan v. Time

Warner, Inc., No. 11 Civ. 2870 (AT) (JCF), 2015 WL 4469838, at *1-2 (S.D.N.Y.

July 13, 2015) (same). That is clearly the case here. In response to being

served with the Benrimon Defendants’ Rule 11 motion, Plaintiff’s counsel

confirmed in writing that he and his client would not be withdrawing the

Complaint. 18 Plaintiff then proceeded to defend the allegations and claims in

his Complaint on their merits. Even today, he stands by these allegations.

Accordingly, the Court is certain that Plaintiff would not have withdrawn or

amended the Complaint, even if he had been provided the full 21 days. Any

technical violation of the safe harbor provision is therefore excused, and the

Court will consider the merits of the Benrimon Defendants’ sanctions motion.




18    Plaintiff’s argument that the Benrimon Defendants did not provide him with a copy of
      their brief in support of their motion to dismiss is a non-starter. The Benrimon
      Defendants’ brief in support of their motion for sanctions thoroughly describes the
      bases for the requested sanctions. (See generally Benrimon Sanctions Br.). And,
      further, the technical requirements of the safe harbor provision do not impose upon the
      Benrimon Defendants the obligation to provide Plaintiff with their brief in support of
      their separate motion to dismiss. See Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy
      & Sauce Factory, Ltd., 682 F.3d 170, 176-77 (2d Cir. 2012).

                                            75
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 76 of 87



            b.     The Benrimon Defendants Are Entitled to a Portion of
                   the Reasonable Attorneys’ Fees and Costs Incurred in
                   Defending Against Certain of Plaintiff’s RICO Claims

      The Benrimon Defendants seek sanctions for defending against each of

Plaintiff’s RICO claims, and the Court thus begins its analysis with Count I of

the Complaint, which alleges a substantive RICO claim against David and

Linda Benrimon, and Count II, which alleges a RICO conspiracy claim. The

Court has dismissed these claims for failure to satisfy the relatedness,

continuity, and nexus requirements for a RICO claim. As previously detailed,

Plaintiff’s Complaint is brimming with conclusory allegations. The vast

majority of Plaintiff’s fraud allegations have not been pleaded with the

particularity required by Rule 9(b), and his allegations as a whole fail to satisfy

multiple RICO pleading requirements. But buried within this haystack of

allegations, the Court has identified a few needles. These factual allegations,

from which the Court was able to discern the existence of the Le Compotier Acts

and the Pledge Agreement Acts, have not been (and, under the governing law,

cannot be) joined together to show a pattern of racketeering activity. However,

the Court cannot say that Plaintiff’s attempt to do so was entirely frivolous or

otherwise objectively unreasonable. Thus, the Court will not grant the

Benrimon Defendants sanctions as to Counts I and II.

      The Benrimon Defendants also seek sanctions for defending against

Count VIII of the Complaint, which identifies the Gallery as a RICO enterprise

and alleges that the Benrimon Defendants conspired with Chowaiki to facilitate

the latter’s pattern of racketeering activity through the enterprise. This claim


                                        76
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 77 of 87



fails for many of the same reasons that Counts I and II failed, and it is

additionally inadequate because the Complaint lacks sufficient allegations that

the Benrimon Defendants agreed with Chowaiki to violate RICO’s substantive

provisions, a required element of a RICO conspiracy. Again, however, this

claim is not so far-fetched as to be sanctionable.

      The unlawful debt collection claims, however, are a different story.

Counts III through VI are predicated on the Benrimon Defendants’ alleged

violation of RICO through the “collection of unlawful debt.” The Court

dismisses these claims, as explained above, because the Complaint lacks

sufficient allegations that any of the Benrimon Defendants was “in the

business” of making usurious loans, a required element for such claims. But

dismissal is not enough.

      In his original complaint (see Dkt. #1), Plaintiff failed to allege that any of

the Benrimon Defendants was “in the business” of making usurious loans — a

necessary element of an unlawful debt claim requiring allegations of “other

individuals or companies to whom [defendants] lent money or the usurious

interest rates attached to any other loan by the defendants.” Weisel, 197

F.R.D. at 241. Instead, the original complaint alleged a single usurious loan by

Piedmont. The Benrimon Defendants raised this deficiency in their pre-motion

letter. (See Dkt. #14 at 2). And during the July 29, 2019 pre-motion

conference, Plaintiff’s counsel assured the Court that he would amend the

complaint to “make it very clear” that the Benrimon Defendants were “making

usurious loans, in the business of usurious loans.” (July 29, 2019 Tr. 4:1-5).


                                         77
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 78 of 87



      Despite those assurances, the Complaint as amended still contains a

single allegation of a single usurious transaction: the $300,000 loan from

Piedmont to the Gallery. (Compl. ¶¶ 81-91). Yet, inexplicably, Plaintiff has

attempted to string out this one instance to four separate causes of action that

implicate all six Defendants. To do so, Plaintiff attempts to bolster his unlawful

debt allegations by stating, in vague and conclusory fashion, that “Piedmont

and Avichai Rosen’s business is to lend money or a thing of value at a usurious

rate.” (Compl. ¶ 85). Such an allegation is, of course, patently insufficient.

Worse yet, with respect to Count V, the Complaint lacks even conclusory

allegations that the Benrimons were “in the business” of making usurious

loans. Given the conspicuous absence of supporting allegations for these

claims, the Court is in complete agreement with the Benrimon Defendants that

the unlawful debt collection claims against them are particularly egregious,

and that Plaintiff’s persistence in advancing these claims for which he has no

articulable legal or factual basis is objectively unreasonable. See McCabe, 761

F. App’x at 41 (noting that Rule 11 sanctions require “objective[]

unreasonab[leness]”).

      In imposing sanctions on Plaintiff for the unlawful debt collection claims

in this case, the Court also considers the recklessness with which Plaintiff

makes certain factual allegations. For example, as part of his RICO claims,

Plaintiff alleges that the Benrimon Defendants committed fraud on the court in

the Criminal Case by not disclosing the Shtar Isko, an agreement that,

according to Plaintiff, shows that Piedmont and Chowaiki “were actually 50%-


                                       78
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 79 of 87



50% equal partners — and not unrelated bona fide purchasers for value

reasonably without knowledge to believe that the property was subject to

forfeiture.” (Compl. ¶ 76). The Benrimon Defendants argue that the

allegations concerning the Shtar Isko are sanctionable because: (i) Piedmont

did disclose the existence of the Shtar Isko in the Criminal Case; and (ii) it is

settled law that a Shtar Isko document does not create a legally enforceable

partnership. (Benrimon Sanctions Br. 8).

      The Benrimon Defendants are correct that Plaintiff’s allegation is

factually inaccurate. When Piedmont filed its petition for the Picasso in the

Criminal Case, it included as an exhibit the Note between Piedmont and

Chowaiki. (See Criminal Case, Dkt. #57). The Note explicitly states that the

Gallery “shall pay, in accordance with Heter Iska, all outstanding principal to”

Piedmont. (Id. at Ex. A). This document is filed publicly on the Criminal Case

docket, on which Plaintiff so heavily relies in his Complaint. In alleging that

Piedmont did not disclose the existence of the Shtar Isko in the Criminal Case,

Plaintiff either failed to conduct a reasonable inquiry into the Criminal Case, or

alleged something he knew to be false. In either case, the accusation that the

Benrimon Defendants committed a fraud on the criminal court was completely

unwarranted. Plaintiff’s failure to correct this allegation evinces a carelessness

with lodging very serious accusations that greatly troubles the Court.

      Having determined that sanctions are warranted for the unlawful debt

collection RICO claims, the next issue concerns who, as between Plaintiff and

his counsel, is responsible for the sanctionable conduct. On this record, the


                                        79
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 80 of 87



Court finds it difficult to discern the degree to which Plaintiff himself had a

hand in making frivolous claims and unsupported factual contentions. But for

several reasons, the Court believes the sanctions here are appropriately placed

on Plaintiff’s counsel.

      First, the Court’s decision to impose sanctions is, in large part, due to the

Complaint’s overstep in asserting four RICO claims for collection of unlawful

debt against all six Defendants in this action, based on allegations of a single

usurious loan. Putting aside the 1993 Advisory Committee Notes to Rule 11,

which state that sanctions based on frivolous contentions of law are properly

placed on a party’s counsel, it was Plaintiff’s counsel who was warned at the

July 29, 2019 pre-motion conference that a single allegation of a usurious loan

would not suffice to plead such RICO claims adequately. And it was Plaintiff’s

counsel who told the Court that he would remedy such deficiency in the

amended complaint, yet failed to do so. Thus, all facts before the Court

indicate that Plaintiff’s counsel is responsible for seeking to transmogrify a

single transaction with a subset of Defendants into four RICO claims against

all Defendants alleging that all were “in the business” of making usurious

loans. The Complaint is signed by Plaintiff’s counsel; Plaintiff’s counsel

appeared at the pre-motion conference; and Plaintiff’s counsel wrote and filed

the opposition briefs, defending the RICO claims. See Edmonds, 2009 WL

4404815, at *5 (sanctioning attorney whose “continued reliance on RICO to

prosecute what [was] clearly a private wrong alleged against his former

partners and their accounting firm, exhibit[ed] a fundamental lack of


                                        80
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 81 of 87



familiarity with, or misunderstanding of, the civil RICO statute and the

grounds for such an action”); Dangerfield, 2003 WL 22227956, at *12-13

(sanctioning attorney where “no attorney conducting a reasonable inquiry into

the legal viability of [plaintiff’s] RICO claim could have thought it had any

chance to succeed”).

      Second, Plaintiff’s counsel is also responsible for the inaccurate factual

allegations. Plaintiff’s counsel signed the Complaint, indicating that he made

the necessary inquiry into the factual allegations substantiating the claims. At

bottom, Plaintiff’s counsel is responsible for the allegations concerning

disclosure of the Shtar Isko and the reputational effects of asserting that the

Benrimon Defendants committed fraud in both the Criminal Case and

Bankruptcy Case. See Hoatson, 2007 WL 431098, at *9-10 (imposing

sanctions on attorney where “the pleadings [were] so far removed from

adequate that they cannot be said to have been filed in good faith or after a

reasonable inquiry”).

      For these reasons, the Court has determined, despite resolving all doubts

in his favor, that certain of Plaintiff’s counsel’s arguments concerning RICO are

“losing and sanctionable.” Rodick v. City of Schenectady, 1 F.3d 1341, 1350

(2d Cir. 1994). The Court has determined that the Benrimon Defendants are

entitled to a portion of the reasonable attorneys’ fees and costs they incurred in

defending against the RICO claims in Counts III, IV, V, and VI in this action.

See Bus. Guides, Inc., 498 U.S. at 548 (confirming that Rule 11 “states

unambiguously that any signer must conduct a ‘reasonable inquiry’ or face

                                        81
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 82 of 87



sanctions”). In this regard, the Court recognizes that it has the discretion

either to award an absolute number now that it believes fairly vindicates the

purposes of Rule 11, or to wait and award fees and costs after review of a fee

petition filed by the Benrimon Defendants’ counsel and responded to by

Plaintiff’s counsel. For several reasons, it chooses the former, and will order

Plaintiff’s counsel to pay a sanction of $20,000 to the Benrimon Defendants.

      To begin, the Court recognizes that it may be difficult for defense counsel

to separate out the precise amount of fees and costs that were attributable to

defending against Plaintiff’s unlawful debt collection counts specifically.

Moreover, as this section makes clear, not all of Plaintiff’s RICO arguments

were sanctionable, even if all were ultimately unavailing. The Court also

recognizes the disparity in size between Plaintiff’s counsel and the Benrimon

Defendants’ counsel, and strives to sanction, without wholly bankrupting,

Plaintiff’s counsel. Finally, the Court realizes that a fee petition will itself

generate attorneys’ fees and costs for which Plaintiff’s counsel should arguably

be responsible, and wishes to minimize the resources that have been and are

contemplated to be expended in this effort.

      Ultimately, the Court is reminded that “the principal objective of the

imposition of Rule 11 sanctions is not compensation of the victimized party but

rather the deterrence of baseless filings and the curbing of abuses.” Caisse

Nationale de Credit Agricole-CNCA v. Valcorp, Inc., 28 F.3d 259, 266 (2d Cir.

1994); see also Estate of Calloway v. Marvel Entertainment Group, 9 F.3d 237,

241 (2d Cir. 1993) (“Rule 11 is not a fee-shifting mechanism and does not


                                          82
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 83 of 87



create an entitlement in adverse parties to compensatory damages or attorney’s

fees.... Rather it is intended ‘to maintain the integrity of the system of federal

practice and procedure.’” (citation omitted)), cert. denied, 511 U.S. 1081 (1984).

The Court acknowledges that the $20,000 sanction imposed will not fully

compensate the Benrimon Defendants for the fees and costs expended on the

unlawful debt collection issue, but it will fully punish Plaintiff’s counsel for his

conduct in accordance with the letter and spirit of Rule 11.

             c.    The Benrimon Defendants Are Not Entitled to Sanctions
                   for Plaintiff’s State-Law Claims

      The Benrimon Defendants also move for sanctions with respect to

Plaintiff’s state-law claims. Plaintiff’s fraud claim against the Benrimon

Defendants is dismissed because, as the Court explained above, Plaintiff has

not alleged a single misstatement or omission that any of the Benrimon

Defendants made to Plaintiff. To the extent Plaintiff pleaded that the Benrimon

Defendants conspired with Chowaiki to defraud Plaintiff, the Court has also

dismissed this claim, as Plaintiff has not alleged any agreement between them

to make any misrepresentation to Plaintiff. However, the Court has found that

Plaintiff adequately pleaded his claims for conversion and replevin against the

Benrimon Defendants, at least with respect to the Picasso. While Plaintiff’s

fraud arguments are a stretch, the Court finds that the filing of these state-law

claims was not objectively unreasonable and, further, that some of the other

factors that animated the Court’s decision to impose sanctions for the RICO

claims (e.g., the allegations regarding the Shtar Isko and the stigmatizing effect

of a RICO claim), are not present with respect to the state-law claims. For this

                                         83
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 84 of 87



reason, the Court will not sanction Plaintiff or his counsel for alleging these

state-law claims against the Benrimon Defendants.

             d.    The Benrimon Defendants Are Not Entitled to Sanctions
                   for Plaintiff’s Allegations Tying the Benrimon Defendants
                   to the Loss of the Leger

      The Benrimon Defendants’ final argument on this point is that Plaintiff

should be sanctioned because the Complaint contains numerous allegations

that Plaintiff lost the Leger as a direct result of the Benrimon Defendants’

actions. At the pre-motion conference in this case, counsel for Chowaiki

explained to the Court and counsel for all parties that “the Benrimons had

nothing to do with Leger at all.” (July 29, 2019 Tr. 42:12-14). Plaintiff’s

counsel seemed to agree that the Benrimon Defendants were not directly

responsible for the Leger. Counsel told the Court, with respect to the original

complaint, that “[t]here were no allegations that [the Benrimon Defendants]

participated in the Leger,” and that “there certainly won’t be [any] in the

amended complaint.” (Id. at 55:24-56:2). Plaintiff’s counsel also clarified the

allegation as stating that the Benrimon Defendants participated in a conspiracy

with Chowaiki that led to Plaintiff’s loss of the Leger.

      The Benrimon Defendants now argue that, despite Plaintiff’s counsel’s

assurances during the pre-motion conference, Plaintiff continues to assert that

the Benrimon Defendants are responsible for the loss of the Leger. The Court

understands this argument, but does not read the Complaint’s allegations as

accusing the Benrimon Defendants of directly causing Plaintiff to lose the




                                         84
      Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 85 of 87



Leger. The Benrimon Defendants cite to the following provisions of the

Complaint:

      •      David and Linda Benrimon, David Benrimon Fine Art
             LLC, Piedmont Capital LLC, Avichai Rosen, and Ezra
             Chowaiki — each knowing that Ezra Chowaiki was
             engaged in a pattern of Racketeering Activity for the
             explicit purpose of fraudulently defrauding art-owners
             of the works of art they had consigned to the Gallery —
             agreed with each other to join, facilitate, further, and to
             participate in Ezra Chowaiki’s pattern of Racketeering
             Activity, by their own actions, as set out in ¶¶ 21, 26,
             28, 33, 59, 60, 61, 63, 64, 72, 75, 79, 80, 86, and
             related paragraphs, above, and conspired with each
             other to do so, in violation of 18 U.S.C. § 1962 (d). As a
             result, plaintiff was injured by the loss, theft, fraudulent
             taking, or conversion of his Picasso, le Gueridon and his
             Leger. (Compl. ¶ 111).

      •      As a direct and proximate result of the conspiracy
             defendants’ predicate actions in furtherance of violating
             18 U.S.C. § 1962(d), as described in above, plaintiff has
             been and is continuing to be injured in his business or
             property, including by the unlawful conversion of his
             Leger and his Picasso’s le Gueridon, and as set forth
             more fully above. Each of the conspiracy defendants is
             jointly and severally liable to plaintiff pursuant to 18
             U.S.C. § 1964(c). (Id. at ¶ 140).

      •      Each of Linda and David Benrimon, Avichai Rosen,
             David Benrimon Fine Art LLC, and Piedmont Capital
             LLC, knowing that Ezra Chowaiki was defrauding
             plaintiff and other art owners of the art works they had
             consigned to Ezra Chowaiki’s Gallery, and knowing of
             Ezra Chowaiki’s scheme and plan to do so, conspired
             and agreed with Mr. Chowaiki to join that scheme and
             advance it, and engaged in actions, as set out in this
             Complaint to do so. And plaintiff was harmed thereby
             in the loss of le Gueridon and the Leger. (Id. at ¶ 143).

      •      Each of the defendants, knowing that Ezra Chowaiki
             was unlawfully selling art consigned to his Gallery
             against their owners’ wishes, agreed and conspired with
             each other to participate in that scheme.           Each
             defendant intentionally took overt acts in furtherance of

                                         85
       Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 86 of 87



            that agreement to defraud art owners of the art they had
            consigned to Mr. Chowaiki’s Gallery. And plaintiff was
            harmed thereby by the loss of his le Gueridon and
            Leger. (Id. at ¶ 148).

(See Benrimon Sanctions Br. 10-11). The Court acknowledges the imprecision

of these allegations, but reads them merely to allege Plaintiff’s loss of the Leger

as a result of a conspiracy between Chowaiki and the Benrimon Defendants,

which is true to what Plaintiff’s counsel stated at the pre-motion conference.

Conversely, the Court does not read these allegations as indicating that

“Plaintiff lost the Leger as a direct result of the Benrimon Defendants’ actions.”

(Id. at 10). Accordingly, the Benrimon Defendants’ motion for sanctions is

denied insofar as it seeks sanctions for Plaintiff’s allegation that the Benrimon

Defendants were involved in Plaintiff’s loss of the Leger.

                                  CONCLUSION

      For the reasons explained above, the Court GRANTS IN PART and

DENIES IN PART Defendants’ motions to dismiss. All of the RICO claims in

this action are dismissed. Plaintiff may pursue his state-law fraud,

conversion, and replevin claims against Defendant Chowaiki for the Picasso

and the Leger, and Plaintiff may pursue his state-law conversion and replevin

claims against the Benrimon Defendants for the Picasso. All other state-law

claims are dismissed.

      Defendants are hereby ORDERED to file answers to the remaining claims

against them on or before May 15, 2020.




                                        86
         Case 1:19-cv-03110-KPF Document 50 Filed 04/24/20 Page 87 of 87



        Counsel for Plaintiff is ORDERED to pay sanctions under Fed. R. Civ. P.

11 in the amount of $20,000 to the Benrimon Defendants on or before May 22,

2020.

        The parties are hereby ORDERED to provide a proposed case

management plan to the Court on or before May 22, 2020.

        SO ORDERED.

Dated:        April 24, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       87
